Exhibit 10.1

Execution Version

 

 

ALLIANCE LAUNDRY HOLDINGS LLC

ALLIANCE LAUNDRY SYSTEMS LLC

(as successor by merger to ALH Finance LLC)

 

 

$250,000,000

CREDIT AGREEMENT

Dated as of January 27, 2005

(as in effect as of March 12, 2009)

 

 

LEHMAN BROTHERS INC.,

AS SOLE ADVISOR, SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

THE BANK OF NOVA SCOTIA,

AS SYNDICATION AGENT

BANK OF AMERICA, N.A.

and

ROYAL BANK OF CANADA,

AS CO-DOCUMENTATION AGENTS

and

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

DEFINITIONS

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions.

   24 SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1

  

Term Loan Commitments

   24

2.2

  

Procedure for Term Loan Borrowing

   24

2.3

  

Repayment of Term Loans

   25

2.4

  

Revolving Credit Commitments

   26

2.5

  

Procedure for Revolving Credit Borrowing

   26

2.6

  

Swing Line Commitment

   27

2.7

  

Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.

   27

2.8

  

Repayment of Loans; Evidence of Debt.

   28

2.9

  

Commitment Fees, etc.

   29

2.10

  

Termination or Reduction of Revolving Credit Commitments

   29

2.11

  

Optional Prepayments

   30

2.12

  

Mandatory Prepayments.

   30

2.13

  

Conversion and Continuation Options.

   31

2.14

  

Minimum Amounts and Maximum Number of Eurodollar Tranches

   31

2.15

  

Interest Rates and Payment Dates.

   31

2.16

  

Computation of Interest and Fees.

   32

2.17

  

Inability to Determine Interest Rate

   32

2.18

  

Pro Rata Treatment and Payments.

   33

2.19

  

Requirements of Law.

   34

2.20

  

Taxes.

   35

2.21

  

Indemnity

   36

2.22

  

Illegality

   37

2.23

  

Change of Lending Office

   37

2.24

  

Replacement of Lenders under Certain Circumstances

   37 SECTION 3. LETTERS OF CREDIT

3.1

  

L/C Commitment.

   38

3.2

  

Procedure for Issuance of Letter of Credit

   39

3.3

  

Fees and Other Charges.

   39

3.4

  

L/C Participations.

   39

3.5

  

Reimbursement Obligation of the Borrower

   41

3.6

  

Obligations Absolute

   41

3.7

  

Letter of Credit Payments

   42

3.8

  

Auto-Extension and Auto-Reinstatement Letters of Credit

   42

3.9

  

Additional Collateral with Respect to Defaulting Revolving Credit Lenders

   42

3.10

  

Applications

   43

3.11

  

Applicability of ISP and UCP

   43

 

-i-



--------------------------------------------------------------------------------

          Page SECTION 4. REPRESENTATIONS AND WARRANTIES

4.1

  

Financial Condition.

   43

4.2

  

No Change

   44

4.3

  

Existence; Compliance with Law

   44

4.4

  

Power; Authorization; Enforceable Obligations

   44

4.5

  

No Legal Bar

   44

4.6

  

No Material Litigation

   44

4.7

  

No Default

   45

4.8

  

Ownership of Property; Liens

   45

4.9

  

Intellectual Property

   45

4.10

  

Taxes

   45

4.11

  

Federal Regulations

   45

4.12

  

Labor Matters

   45

4.13

  

ERISA

   45

4.14

  

Investment Company Act; Other Regulations

   46

4.15

  

Subsidiaries

   46

4.16

  

Use of Proceeds

   46

4.17

  

Environmental Matters

   46

4.18

  

Accuracy of Information, etc.

   47

4.19

  

Security Documents.

   47

4.20

  

Solvency

   48

4.21

  

Senior Indebtedness

   48

4.22

  

Regulation H

   48

4.23

  

Certain Documents

   48 SECTION 5. CONDITIONS PRECEDENT

5.1

  

Conditions to Initial Extension of Credit

   48

5.2

  

Conditions to Each Extension of Credit

   52 SECTION 6. AFFIRMATIVE COVENANTS

6.1

  

Financial Statements

   52

6.2

  

Certificates; Other Information

   53

6.3

  

Payment of Obligations

   54

6.4

  

Conduct of Business and Maintenance of Existence, etc.

   54

6.5

  

Maintenance of Property; Insurance

   54

6.6

  

Inspection of Property; Books and Records; Discussions

   54

6.7

  

Notices

   55

6.8

  

Environmental Laws.

   55

6.9

  

Interest Rate Protection

   55

6.10

  

Additional Collateral, etc.

   55

6.11

  

Further Assurances

   57 SECTION 7. NEGATIVE COVENANTS

7.1

  

Financial Condition Covenants.

   57

 

-ii-



--------------------------------------------------------------------------------

          Page

7.2

  

Limitation on Indebtedness

   59

7.3

  

Limitation on Liens

   61

7.4

  

Limitation on Fundamental Changes

   63

7.5

  

Limitation on Disposition of Property

   64

7.6

  

Limitation on Restricted Payments

   65

7.7

  

Limitation on Capital Expenditures

   67

7.8

  

Limitation on Investments

   67

7.9

  

Limitation on Optional Payments and Modifications of Debt Instruments

   69

7.10

  

Limitation on Transactions with Affiliates

   70

7.11

  

Limitation on Sales and Leasebacks

   70

7.12

  

Limitation on Changes in Fiscal Periods

   70

7.13

  

Limitation on Negative Pledge Clauses

   70

7.14

  

Limitation on Restrictions on Subsidiary Distributions

   71

7.15

  

Limitation on Lines of Business

   71

7.16

  

Limitation on Amendments to Purchase Documents

   71

7.17

  

Limitation on Activities of Holdings and Alliance Laundry Corporation

   71

7.18

  

Limitation on Hedge Agreements

   72 SECTION 8. EVENTS OF DEFAULT SECTION 9. THE AGENTS

9.1

  

Appointment

   75

9.2

  

Delegation of Duties

   75

9.3

  

Exculpatory Provisions

   75

9.4

  

Reliance by the Administrative Agent

   76

9.5

  

Notice of Default

   76

9.6

  

Non-Reliance on Administrative Agent and Other Lenders

   76

9.7

  

Indemnification

   77

9.8

  

Administrative Agent in Its Individual Capacity

   77

9.9

  

Successor Administrative Agent

   77

9.10

  

Authorization to Release Liens and Guarantees

   78

9.11

  

The Arranger; the Syndication Agent; the Co-Documentation Agents

   78

9.12

  

The Administrative Agent and the Secured Parties

   78

9.13

  

Administrative Agent May File Proofs of Claim

   78

9.14

  

Rights as a Lender

   79 SECTION 10. MISCELLANEOUS

10.1

  

Amendments and Waivers

   79

10.2

  

Notices

   80

10.3

  

No Waiver; Cumulative Remedies

   82

10.4

  

Survival of Representations and Warranties

   82

10.5

  

Payment of Expenses

   82

10.6

  

Successors and Assigns; Participations and Assignments

   83

10.7

  

Adjustments; Set-off

   86

10.8

  

Counterparts

   86

10.9

  

Severability

   87

10.10

  

Integration

   87

10.11

  

GOVERNING LAW

   87

 

-iii-



--------------------------------------------------------------------------------

          Page

10.12

  

Submission To Jurisdiction; Waivers

   87

10.13

  

Acknowledgments

   87

10.14

  

Confidentiality

   88

10.15

  

Release of Collateral and Guarantee Obligations

   88

10.16

  

WAIVERS OF JURY TRIAL

   89

10.17

  

Delivery of Lender Addenda

   89

10.18

  

The Platform

   89

10.19

  

Electronic Execution of Assignments and Certain Other Documents

   89

10.20

  

USA PATRIOT Act

   89

 

-iv-



--------------------------------------------------------------------------------

ANNEXES:

 

A

  

Pricing Grid

SCHEDULES:

1.1

  

Revolving Credit Commitments

1.1A

  

Existing Letters of Credit

1.1B

  

Mortgaged Property

4.1(b)

  

Undisclosed Liabilities

4.6

  

Material Litigation

4.15

  

Subsidiaries

4.17

  

Environmental Matters

4.19(a)

  

UCC Filing Jurisdictions

4.19(b)

  

Mortgage Filing Jurisdictions

7.2(d)

  

Existing Indebtedness

7.3(f)

  

Existing Liens

7.8

  

Existing Investments

EXHIBITS:

A

  

Form of Guarantee and Collateral Agreement

B

  

Form of Compliance Certificate

C

  

Form of Closing Certificate

D

  

Form of Mortgage

E

  

Form of Assignment and Acceptance

F-1

  

Form of Legal Opinion of Debevoise & Plimpton LLP

F-2

  

Form of Legal Opinion of Richards, Layton & Finger

G-1

  

Form of Term Note

G-2

  

Form of Revolving Credit Note

G-3

  

Form of Swing Line Note

H

  

Form of Exemption Certificate

I

  

Form of Lender Addendum

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of January 27, 2005 and as in effect as of March 12,
2009, among ALLIANCE LAUNDRY HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), ALLIANCE LAUNDRY SYSTEMS LLC, a Delaware limited liability company
(as successor by merger to ALH Finance LLC, “Alliance Laundry”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), LEHMAN BROTHERS INC., as sole advisor, sole lead
arranger and sole bookrunner (in such capacity, the “Arranger”), THE BANK OF
NOVA SCOTIA, as syndication agent (in such capacity, the “Syndication Agent”),
BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA, as co-documentation agents
(together, in such capacity, the “Co-Documentation Agents”), and BANK OF
AMERICA, N.A. (“Bank of America”), as administrative agent (in such capacity,
the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, ALH Holding Inc., a Delaware corporation (“ALH”), is a wholly-owned
subsidiary of Ontario Teachers’ Pension Plan Board (the “Sponsor”);

WHEREAS, ALH has entered into the Purchase Agreement (as defined below),
pursuant to which, among other things, ALH will acquire all of the issued and
outstanding common units and rights to acquire common units of Holdings, the
direct parent of Alliance Laundry (the “Purchase”);

WHEREAS, in connection with the consummation of the Purchase, the Sponsor will
contribute cash equity to ALH in an aggregate amount, together with management
cash equity and management (non-cash) roll-over equity of no more than
$8,370,000, of not less than $117,000,000 (collectively, the “Equity
Financing”);

WHEREAS, in connection with the consummation of the Purchase, ALH Finance LLC
(“ALH Finance”) and ALH Finance Corporation will simultaneously herewith
co-issue a total of $150,000,000 in aggregate principal amount of Senior
Subordinated Notes (as defined below) in a public offering or in a Rule 144A or
other private placement;

WHEREAS, immediately after the Purchase on the Effective Date, ALH Finance will
be merged with and into Alliance Laundry, with Alliance Laundry as the surviving
entity (the “Borrower Merger”), and ALH Finance Corporation will be merged with
and into Alliance Laundry Corporation, a subsidiary of Alliance Laundry, with
Alliance Laundry Corporation as the surviving entity (the “Co-Issuer Merger”);
and

WHEREAS, to facilitate the Purchase, ALH and ALH Finance have requested the
Lenders to extend credit to the Borrower (as defined below) in the form of
(a) Term Loans on the Effective Date, in an aggregate principal amount not in
excess of $200,000,000, and (b) Revolving Credit Loans and Letters of Credit
from time to time prior to the Revolving Credit Termination Date, in an
aggregate principal amount at any time outstanding not in excess of $50,000,000.

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto agree as follows:

SECTION 1.

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Accounts Receivable”: as to the Borrower or any of its Subsidiaries, any right
to payment (including interest payments) for goods sold or leased or for
services rendered by the Borrower or such Subsidiary in the ordinary course of
business.

“Acquired Person”: as to any Person, any other Person (i) at least 80% of the
Capital Stock of which is owned by such Person and (ii) which is consolidated
with such Person in accordance with GAAP.



--------------------------------------------------------------------------------

“Acquisition”: as to any Person, the acquisition by such Person of (a) Capital
Stock of any other Person if, after giving effect to the acquisition of such
Capital Stock, such other Person would be (i) an Acquired Person of such Person
and (ii) a Subsidiary Guarantor, (b) all or substantially all of the assets of
any other Person or (c) assets constituting one or more business units of any
other Person.

“Additional Term Commitment”: as to each Additional Term Lender, the amount set
forth under such Lender’s name on the signature page delivered by such Lender
or, as the case may be, in the Assignment and Acceptance pursuant to which such
Lender became a party hereto. The original aggregate amount of the Additional
Term Commitments is $60,000,000.

“Additional Term Lender”: each Lender which has an Additional Term Commitment or
which is the holder of an Additional Term Loan.

“Additional Term Loan”: as defined in Section 2.1.

“Adjusted EBITDA”: for any period, Consolidated Net Income for such period plus
the sum of (a) the difference between (i) the interest and fees earned on
equipment promissory notes sold to special-purpose bankruptcy remote entities
less interest expense payable to noteholders of such entities less collection
and administrative expenses associated with said promissory notes and (ii) the
gain on sale accounting resulting from the sale of promissory notes to such
entities in accordance with GAAP and (b) without duplication and to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, the sum of (i) income tax expense (including franchise taxes imposed in
lieu of income taxes), (ii) interest expense associated with Indebtedness
(including the Loans and the Letters of Credit) and Hedge Agreements, but
excluding any interest expense associated with any Indebtedness (including
Letters of Credit) issued in connection with any Permitted Receivables
Financing, (iii) amortization or writeoff of deferred financing fees, debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans, the Letters of Credit
and any Indebtedness issued in connection with any Permitted Receivables
Financing) and Hedge Agreements, (iv) depreciation and amortization expense,
(v) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (vi) any extraordinary, unusual or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on sales of
assets outside of the ordinary course of business, and charges for the writeoff
of any step-up in basis of inventory required in a transaction which is
accounted for under the purchase method of accounting), provided that, if any
such expense or loss is not includable as a separate item in the statement of
Consolidated Net Income for such period under GAAP, such expense or loss is
reasonably acceptable to the Administrative Agent and (vii) any other non-cash
charges (other than writeoffs or write-downs of inventory (other than any
writeoffs of any step-up in basis of inventory) unless reasonably acceptable to
the Administrative Agent); (viii) fees in respect of the Bain Capital Partners
LLC (formerly known as Bain Capital, Inc.) Advisory Agreement dated May 5, 1998
accrued prior to the Effective Date; (ix) Transaction Costs; (x) closing fees,
costs and expenses incurred in connection with Permitted Receivables Financings,
including the Existing Receivables Facility; (xi) payments made and fees paid on
or about the Effective Date under executive management closing bonus agreements
in an aggregate amount not to exceed $6,176,100 and payments under post-closing
executive management retention bonus agreements in an aggregate amount not to
exceed $2,320,000; (xii) restructuring charges related to the closure,
restructuring and consolidation of certain facilities located in the United
States acquired in connection with the CLD Acquisition in an aggregate amount
not to exceed $10,000,000 and (xiii) payments made and fees paid from time to
time in connection with the CLD Acquisition under executive management closing
and post-closing bonus agreements in an aggregate amount not to exceed $600,000;
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (x) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), provided that, if any such income or gain is not includable as a
separate item in the statement of Consolidated Net Income for such period under
GAAP, such income or gain is reasonably acceptable to the Administrative Agent
and (y) any other non-cash income, all as determined on a consolidated basis.

 

-2-



--------------------------------------------------------------------------------

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the Preamble to this Agreement.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.

“Agent Parties”: as defined in Section 10.18.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Effective Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loan and (ii) the amount of such Lender’s
Revolving Credit Commitment then in effect or, if the Revolving Credit
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all the Lenders at such time.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“ALH”: as defined in the first recital to this Agreement.

“ALH Finance”: as defined in the Preamble to this Agreement.

“Alliance Laundry”: as defined in the Preamble to this Agreement.

“Alliance Laundry Corporation”: Alliance Laundry Corporation, a Delaware
corporation.

“Applicable Margin”: on and after the Second Amendment Effective Date, for each
Type of Loan, the rate per annum set forth under the relevant column heading
below:

 

     Base Rate
Loans     Eurodollar
Loans  

Revolving Credit Loans

   1.75 %   2.75 %

Swing Line Loans

   1.75 %   N/A  

Term Loans

   1.50 %   2.50 %

provided, that, on and after the first Adjustment Date occurring after the
Second Amendment Effective Date, the Applicable Margin with respect to Term
Loans, Revolving Credit Loans, Letters of Credit and Swing Line Loans will be
determined pursuant to the Pricing Grid.

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.

“Approved Fund”: means, with respect to any Lender that is a fund that invests
in commercial loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender, by such Lender
or by an Affiliate of such Lender.

“Arranger”: as defined in the Preamble to this Agreement.

 

-3-



--------------------------------------------------------------------------------

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (g), (l), (m), (o), (q), (r) or (s)(i) of Section 7.5) which yields
gross proceeds to Holdings, the Borrower or any of its Subsidiaries (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $500,000.

“Assignee”: as defined in Section 10.6(c).

“Assignment and Acceptance”: as defined in Section 10.6(c).

“Assignor”: as defined in Section 10.6(c).

“Auto-Extension Letter of Credit”: as defined in Section 3.8(a).

“Auto-Reinstatement Letter of Credit”: as defined in Section 3.8(b).

“Available Revolving Credit Commitment”: as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Credit Commitment then in effect over (b) such Lender’s Revolving Extensions of
Credit then outstanding; provided, that in calculating any Lender’s (other than
the Swing Line Lender’s) Revolving Extensions of Credit for the purpose of
determining such Lender’s Available Revolving Credit Commitment pursuant to
Section 2.9(a), the aggregate principal amount of Swing Line Loans then
outstanding shall be deemed to be zero.

“Bank of America Entity”: any of Bank of America, N.A. or any of is affiliates.

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1%. For purposes hereof: “Prime Rate” shall mean the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The Prime Rate is the rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually available. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
as of the opening of business on the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Belgian CLD Purchase Agreement”: the Share Purchase Agreement dated as of
May 23, 2006, between the Borrower and the CLD Seller.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: (a) prior to the consummation of the Borrower Merger, ALH Finance
and (b) upon and after the consummation of the Borrower Merger, Alliance
Laundry.

“Borrower Materials”: as defined in Section 10.18.

“Borrower Merger”: as defined in the fifth recital to this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: (i) for all purposes other than as covered by clause (ii) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (ii) with respect
to all notices and determinations in connection with, and payments of principal
and interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“CapEx Carryforward Amount”: as defined in Section 7.7.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) (i) with respect to the Borrower or any Domestic
Subsidiary, marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States or (ii) with respect to
any Foreign Subsidiary, marketable direct obligations issued by, or
unconditionally guaranteed by, the national government of the jurisdiction of
organization of such Foreign Subsidiary or issued by any agency thereof and
backed by the full faith and credit of such government, in each case maturing
within one year from the date of acquisition; (b) certificates of deposit,
bankers’ acceptances, time deposits, eurodollar time deposits or overnight bank
deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof having combined capital and
surplus of not less than $500,000,000 (or, in the case of any certificate of
deposit, bankers’ acceptances, time deposits, eurodollar time deposits or
overnight time deposits of any Foreign Subsidiary, issued by any commercial bank
having capital and surplus of not less than $500,000,000 (or the equivalent
thereof)); (c) commercial paper rated at least A-2 (or the equivalent thereof)
by Standard & Poor’s Ratings Services (“S&P”) or P-2 (or the equivalent thereof)
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the applicable requirements of
clause (b) of this definition, having a term of not more than 30 days with
respect to securities of the types described in clauses (a) and (b) of this
definition; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
(or the equivalent thereof) by S&P or A (or the equivalent thereof) by Moody’s
or carry an equivalent rating by a nationally recognized rating agency if both
of the two named rating agencies cease publishing ratings of such type
generally; (f) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or
(g) shares of money market mutual or similar funds which invest substantially in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

-5-



--------------------------------------------------------------------------------

“CLD Acquisition”: the acquisition of the commercial laundry business division
of the CLD Seller pursuant to the CLD Purchase Agreements.

“CLD Purchase Agreements”: the Belgian CLD Purchase Agreement and the U.S. CLD
Purchase Agreement.

“CLD Seller”: Laundry Systems Group NV, a limited liability company organized
under the laws of Belgium.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents”: as defined in the Preamble to this Agreement.

“Co-Issuer Merger”: as defined in the fifth recital to this Agreement.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is created or purported to be created by any Security
Document.

“Commitment”: as to any Lender, the sum of the Term Loan Commitment and the
Revolving Credit Commitment of such Lender.

“Commitment Fee Rate”: 0.50% per annum.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated January 2005 and furnished to the Lenders.

“Consolidated Cash Interest Expense”: for any period, the Consolidated Interest
Expense payable in cash during such period, provided, that the Consolidated
Interest Expense accrued with respect to the Senior Subordinated Notes during
such period shall be deemed to be payable in cash during such period.

“Consolidated Current Assets”: at any date, all amounts (other than cash, Cash
Equivalents and deferred income taxes) which would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts which would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt (including accrued but unpaid interest) of the
Borrower and its Subsidiaries and (b) without duplication of clause (a) above,
all Indebtedness (including accrued but unpaid interest) consisting of Term
Loans, Revolving Credit Loans, Letters of Credit or Swing Line Loans to the
extent otherwise included therein.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Adjusted EBITDA for such period to (b) Consolidated Cash Interest Expense
for such period.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, but excluding any interest expense associated
with any Indebtedness (including Letters of Credit) issued in connection with
any Permitted Receivables Financing).

“Consolidated Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Adjusted EBITDA for such period; provided that for
purposes of calculating Adjusted EBITDA for any period, the Adjusted EBITDA of
any Person or assets acquired by the Borrower or any of its Subsidiaries during
such period pursuant to an Acquisition or Subsidiary Acquisition permitted
hereunder (including the portion of such period prior to the consummation of
such Acquisition or Subsidiary Acquisition) shall be included on a pro forma
basis for such period (assuming that (i) the consummation of such acquisition
and the incurrence, assumption or repayment of any Indebtedness in connection
therewith occurred on the first day of such period and (ii) any cost savings to
be implemented in connection with such Acquisition or Subsidiary Acquisition as
to which the Borrower shall have provided support for the calculation thereof
which is reasonably acceptable to the Administrative Agent in conformity with
Regulation S-X under the Securities Act as in effect on the date hereof had been
effected on the first day of such period) if the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer setting forth,
consistent with Article 11 of Regulation S-X under the Securities Act as in
effect on the date hereof, the calculations required to support such pro forma
adjustments.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries pursuant to an Acquisition permitted hereunder, (b) the income (or
loss) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

“Consolidated Senior Debt”: all Funded Debt under this Agreement and all other
Funded Debt of the Borrower and its Subsidiaries (excluding all other Funded
Debt of the Borrower and its Subsidiaries which is subordinated to the Funded
Debt under this Agreement on terms no less favorable than the terms of the
Senior Subordinated Notes).

“Consolidated Senior Debt Leverage Ratio”: as at the last day of any period of
four consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated
Senior Debt on such day to (b) Adjusted EBITDA for such period; provided that
for purposes of calculating Adjusted EBITDA for any period, the Adjusted EBITDA
of any Person or assets acquired by the Borrower or any of its Subsidiaries
during such period pursuant to an Acquisition or Subsidiary Acquisition
permitted hereunder (including the portion of such period prior to the
consummation of such Acquisition or Subsidiary Acquisition) shall be included on
a pro forma basis for such period (assuming that (i) the consummation of such
acquisition and the incurrence, assumption or repayment of any Indebtedness in
connection therewith occurred on the first day of such period and (ii) any cost
savings to be implemented in connection with such Acquisition or Subsidiary
Acquisition as to which the Borrower shall have provided support for the
calculation thereof which is reasonably acceptable to the Administrative Agent
in conformity with Regulation S-X under the Securities Act as in effect on the
date hereof had been effected on the first day of such period) if the Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
setting forth, consistent with Article 11 of Regulation S-X under the Securities
Act as in effect on the date hereof, the calculations required to support such
pro forma adjustments.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Total Debt”: at any date, (a) the aggregate principal amount of
all Funded Debt of the Borrower and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP minus (b) the lesser of
(i) $3,000,000 and (ii) the aggregate amount of unrestricted cash and Cash
Equivalents held by Foreign Subsidiaries at such date.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date,
excluding any increases or decreases in Notes Receivable.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”: as to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Revolving Credit Lender” means any Revolving Credit Lender that
(a) has refused in writing (which refusal has not been retracted) or failed to
make available its portion of any incurrence of Loans or Reimbursement
Obligations which refusal or failure is not cured within one Business Day after
the date of such refusal or failure, (b) has otherwise failed to pay over to the
Administrative Agent, the Swing Line Lender, any Issuing Lender or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute,
(c) according to publicly available information from reputable sources has
defaulted in fulfilling its funding obligations (as a lender, agent or letter of
credit or bank guarantee issuer) under one or more other syndicated credit
facilities, or (d) becomes subject to a Lender-Related Distress Event. A
Revolving Credit Lender shall cease to be a Defaulting Revolving Credit Lender
when the Administrative Agent, each Issuing Lender, the Swing Line Lender and
the Borrower have determined, acting reasonably, that such Revolving Credit
Lender has adequately remedied all matters that caused such Revolving Credit
Lender to become a Defaulting Revolving Credit Lender.

“Defaulting Revolving Credit Lender Credit Support Amount”: as defined in
Section 3.9.

“Designated Equity Amounts”: at any date, the amount equal to the aggregate
amount of Net Cash Proceeds received by Holdings from the issuance of Capital
Stock (other than to the Borrower or any Subsidiary of Holdings or the Borrower)
or from any capital contribution to Holdings by a Person other than the Borrower
or any Subsidiary of Holdings or the Borrower which have been designated in
writing by the Borrower to the Administrative Agent as “Permitted Expenditure
Amounts” so long as such Net Cash Proceeds are utilized by Holdings, the
Borrower or any of its Subsidiaries within 45 days after such receipt for an
Expenditure Use Amount.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(excluding the sale by Holdings of its own Capital Stock); the terms “Dispose”
and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized or incorporated
under the laws of any jurisdiction within the United States of America.

“ECF Percentage”: 75%; provided that, with respect to any fiscal year of the
Borrower, the ECF Percentage with respect to such fiscal year shall be reduced
to (a) 50% if the Consolidated Leverage Ratio at the last day of such fiscal
year of the Borrower is not greater than 4.5 to 1.0 and (b) 0% if the
Consolidated Leverage Ratio at the last day of such fiscal year of the Borrower
is not greater than 4.0 to 1.0.

 

-8-



--------------------------------------------------------------------------------

“Effective Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied or waived.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment, as now or at any
time hereafter in effect.

“Equity Financing”: as defined in the third recital to this Agreement.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Screen LIBOR01 Page as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that such rate does not appear on Reuters Screen LIBOR01 Page (or
otherwise on such screen), the “Eurodollar Base Rate” for purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

                    Eurodollar Base Rate                     1.00 - Eurocurrency
Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization, but excluding any non-cash charges associated
with any Permitted Receivables Financing) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital for
such fiscal year, (iv) an amount equal to the aggregate net non-cash loss on the
Disposition of Property by the Borrower and its Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business and sales
of Receivables pursuant to any Permitted Receivables Financing), to the extent
deducted in determining such Consolidated Net Income, (v) the net increase
during such fiscal year (if any) in deferred tax

 

-9-



--------------------------------------------------------------------------------

accounts of the Borrower and Holdings, (vi) the amount by which Consolidated
Working Capital was increased as a result of the payment in such fiscal year of
items referred to in clause (b)(xv) below, (vii) any unused CapEx Carryforward
Amount from the prior fiscal year, (viii) decreases during such fiscal year in
the retained interest of the Borrower and its Subsidiaries in any Securitization
Entity resulting from the sale of Receivables to such Securitization Entity in
connection with a Permitted Receivables Financing, (ix) any cash deposits
returned to the Borrower and its Subsidiaries in respect of the Limited
Originator Recourse during such fiscal year and (x) any decrease in the Notes
Receivable during such fiscal year over (b) the sum, without duplication, of
(i) an amount equal to the amount of all non-cash credits included in
determining such Consolidated Net Income, (ii) the aggregate amount actually
paid by the Borrower and its Subsidiaries in cash during such fiscal year on
account of Capital Expenditures (excluding the principal amount of Indebtedness
incurred in connection with such expenditures and any such expenditures financed
with the proceeds of any portion of any Reinvestment Deferred Amount that
exceeded any gain included in the determination of Consolidated Net Income
recognized as a result of the event that gave rise to such Reinvestment Deferred
Amount or Permitted Expenditure Amounts), (iii) the CapEx Carryforward Amount
for such fiscal year, (iv) the aggregate amount of all prepayments of Revolving
Credit Loans and Swing Line Loans during such fiscal year to the extent
accompanying permanent optional reductions of the Revolving Credit Commitments
and all optional prepayments of the Term Loans and other Funded Debt (to the
extent such Funded Debt may not be reborrowed under the terms of such Funded
Debt) during such fiscal year, (v) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including, without limitation, the
Term Loans) of the Borrower and its Subsidiaries made during such fiscal year
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (vi) increases
in Consolidated Working Capital for such fiscal year, (vii) an amount equal to
the aggregate net non-cash gain on the Disposition of Property by the Borrower
and its Subsidiaries during such fiscal year (other than sales of inventory in
the ordinary course of business), to the extent included in determining such
Consolidated Net Income, (viii) the net decrease during such fiscal year (if
any) in deferred tax accounts of the Borrower and Holdings and any distributions
of the type described in Section 7.6(d), (ix) any cash payments made during such
period in permanent satisfaction of non-current liabilities of the Borrower and
its Subsidiaries, (x) any cash payments made during such fiscal year in respect
of restructuring charges to the extent not deducted in determining such
Consolidated Net Income, (xi) any Restricted Payments permitted under
Section 7.6 and made in cash during such fiscal year, (xii) increases during
such fiscal year in the retained interest of the Borrower and its Subsidiaries
in any Securitization Entity resulting from the sale of Receivables to such
Securitization Entity in connection with a Permitted Receivables Financing,
(xiii) any cash payments made during such fiscal year pursuant to Investments
permitted under Sections 7.8(d), 7.8(i) (other than in respect of Acquisitions
consummated in accordance with clause (i)(A)(y) of the proviso to
Section 7.8(i)) and 7.8(l) and which results in a net increase during such
fiscal year in the outstanding or unreturned cash balance of such Investments,
(xiv) any gain recognized as a result of any Asset Sale or Recovery Event to the
extent such gain was included in determining such Consolidated Net Income,
(xv) the amount of non-cash charges that decreased Consolidated Working Capital
during such fiscal year which resulted from items that the Borrower reasonably
determines in good faith are expected to be paid in cash in the immediately
following fiscal year, (xvi) any cash deposits made by the Borrower and its
subsidiaries pursuant to the Limited Originator Recourse during such fiscal
year, (xvii) the amount of cash actually paid by the Borrower and its
subsidiaries during such period in respect of fees and expenses associated with
the negotiation, execution and delivery of this Agreement and any Permitted
Receivables Financing refinancing or replacing the Existing Receivables Facility
and (xviii) any increase in the Notes Receivable during such fiscal year.

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

“Exchange Act”: as defined in Section 8(k).

“Excluded Subsidiaries”: collectively, any Foreign Subsidiaries and any
Securitization Entities.

“Existing Credit Facilities”: the Amended and Restated Credit Agreement, dated
as of August 2, 2002, among Holdings, the Borrower, the lenders party thereto,
Lehman Commercial Paper Inc., as syndication agent, Fleet National Bank and
LaSalle Bank National Association, as documentation agents, and General Electric
Capital Corporation, as administrative agent.

 

-10-



--------------------------------------------------------------------------------

“Existing Letters of Credit”: the letters of credit described in Schedule 1.1A.

“Existing Receivables Facility”: the $300,000,000 non-recourse off-balance sheet
receivables purchase and equipment financing facility established by the
Borrower and in effect on the Effective Date, as the same may be amended,
modified, changed or replaced from time to time.

“Existing Term Commitment”: as to each Existing Term Lender, the amount set
forth under the heading “Existing Term Commitment” opposite such Lender’s name
on Schedule 1 to the Lender Addendum delivered by such Lender or, as the case
may be, in the Assignment and Acceptance pursuant to which such Lender became a
party hereto. The original aggregate amount of the Existing Term Commitments on
the Effective Date was $200,000,000.

“Existing Term Lender”: each Lender which has an Existing Term Commitment or
which is the holder of an Existing Term Loan.

“Existing Term Loan”: as defined in Section 2.1.

“Expenditure Use Amounts”: at any date, the amount equal to the sum of (a) all
amounts utilized by Holdings, the Borrower and its Subsidiaries as of such date
to finance Capital Expenditures, other than Capital Expenditures which are
(i) not in excess of the permitted Capital Expenditures for the relevant fiscal
year as set forth in Section 7.7(a) and any CapEx Carryforward Amounts from the
prior fiscal year, (ii) financed with Reinvestment Deferred Amounts, or
(iii) attributable to all or a portion of the cost of Acquisitions or Subsidiary
Acquisitions permitted under Section 7.8, (b) all amounts utilized by Holdings,
the Borrower and its Subsidiaries as of such date to finance Acquisitions
permitted pursuant to Section 7.8(i), except to the extent that the
consideration (determined in accordance with Section 7.8(i)) for all such
Acquisitions made since the Effective Date does not exceed $50,000,000 in the
aggregate and (c) all amounts utilized by the Borrower and the Subsidiary
Guarantors as of such date to finance Investments (other than Acquisitions)
pursuant to Section 7.8(i), except to the extent that the consideration
(determined in accordance with Section 7.8(i)) for all such Investments (other
than Acquisitions) made since the Effective Date does not exceed $5,000,000 in
the aggregate.

“Facility”: each of (a) the Term Loan Commitments and the Term Loans made
thereunder (the “Term Loan Facility”) and (b) the Revolving Credit Commitments
and the extensions of credit made thereunder (the “Revolving Credit Facility”).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“First Amendment”: the First Amendment dated as of July 14, 2006, to the Credit
Agreement.

“First Amendment Effective Date”: July 14, 2006.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including, without limitation, all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans, provided that (a) any Indebtedness of such Person in respect of the
undrawn portion of any

 

-11-



--------------------------------------------------------------------------------

letter of credit shall not constitute Funded Debt of such Person and (b) any
undrawn loan commitment or cash collateral deposit pursuant to the Limited
Originator Recourse shall not constitute Funded Debt of the Borrower and its
Subsidiaries.

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 4.1(b), except that
calculations made for purposes of determining compliance with Section 7.1 and
for purposes of determining the Applicable Margin shall be made without giving
effect to depreciation, amortization or other expenses to the extent recorded as
a result of the application of purchase accounting in accordance with Accounting
Principles Board Opinion Nos. 16 and 17. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the Securities and Exchange Commission (or successors thereto or
agencies with similar functions).

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government
(including, without limitation, the National Association of Insurance
Commissioners).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, Alliance Laundry Corporation, the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit A,
as the same may be amended, supplemented or otherwise modified from time to
time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection or standard contractual indemnities entered into, in each case, in
the ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

-12-



--------------------------------------------------------------------------------

“Guarantors”: the collective reference to Holdings, Alliance Laundry Corporation
and the Subsidiary Guarantors.

“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against increases, decreases or fluctuations in interest rates,
currency exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.

“Holdings”: as defined in the Preamble to this Agreement.

“Income Taxes”: as defined in Section 2.20(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current accounts or trade payables and accrued expenses incurred in the ordinary
course of such Person’s business and excluding any such obligations arising
under ERISA other than such obligations which must be satisfied within the
succeeding twelve months) to the extent such obligations would appear as
liabilities on a consolidated balance sheet of such Person prepared in
accordance with GAAP, (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) the face amount of all obligations of such Person, contingent
or otherwise, as an account party under acceptance, letter of credit or similar
facilities (provided that the Existing Letters of Credit shall not constitute
Indebtedness to the extent supported by Letters of Credit issued under this
Agreement), (g) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(i) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. The amount of any Indebtedness under (x) clause
(h) shall be equal to the lesser of (A) the stated amount of the relevant
obligations and (B) the fair market value of the Property subject to the
relevant Lien and (y) clause (i) shall be the net amount, including any net
termination payments, required to be paid to a counterparty rather than the
notional amount of the applicable Hedge Agreement.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

-13-



--------------------------------------------------------------------------------

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any Base Rate Loan, the first day of each
April, July, October and January to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan (other than any Revolving Credit Loan that is a Base Rate
Loan and any Swing Line Loan), the date of any repayment or prepayment made in
respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided, that all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) (A) any Interest Period with respect to any Revolving Credit Loan that
would otherwise extend beyond the Revolving Credit Termination Date shall end on
the Revolving Credit Termination Date and (B) any Interest Period with respect
to any Term Loan that would otherwise extend beyond the date final payment is
due on the Term Loans shall end on such due date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a
prepayment of any Eurodollar Loan during an Interest Period for such Loan in
connection with any scheduled payment of principal with respect thereto.

“Investments”: as defined in Section 7.8.

“Issuing Lender”: (a) Bank of America, N.A. (as successor to LaSalle Bank
National Association), (b) any other Revolving Credit Lender from time to time
designated by the Borrower as an Issuing Lender with the consent of such
Revolving Credit Lender and the Administrative Agent and (c) any commercial bank
reasonably acceptable to the Borrower which is designated as an “Issuing Lender”
by the Administrative Agent and subject to a master letter of credit agreement
with the Administrative Agent in form and substance reasonably satisfactory to
the Administrative Agent.

“Joint Venture Step-Up Period” shall mean any period commencing on the first day
on which the Consolidated Leverage Ratio, after giving effect to any Investment
made pursuant to Section 7.8(w), is less than 4.50 to 1.00 and ending on the
first day thereafter on which the Consolidated Leverage Ratio, after giving
effect to any Investment made pursuant to Section 7.8(w), is greater than or
equal to 4.50 to 1.00.

 

-14-



--------------------------------------------------------------------------------

“L/C Commitment”: $40,000,000.

“L/C Fee Payment Date”: the first day of each April, July, October and January
and the last day of the Revolving Credit Commitment Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Revolving Credit
Lenders.

“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit I, executed and delivered by such Lender on
the Effective Date as provided in Section 10.17.

“Lender-Related Distress Event” means, with respect to any Lender, a voluntary
or involuntary case with respect to such Lender under the Bankruptcy Code or any
similar bankruptcy laws of its jurisdiction of formation, or a custodian,
conservator, receiver or similar official is appointed for such Lender or any
substantial part of such Lender’s assets, or such Lender is subject to a forced
liquidation, merger, sale or other change of control supported in whole or in
part by guaranties or other support of (including without limitation the
nationalization or assumption of ownership or operating control by) the U.S.
government or other governmental authority, or such Lender makes an general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Lender or its assets to be, insolvent or bankrupt.

“Lenders”: as defined in the Preamble to this Agreement.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, in each case, for the purpose of securing any
obligation of any Person (including, without limitation, any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Limited Originator Recourse”: a letter of credit, revolving loan commitment,
cash collateral account or other such credit enhancement issued in connection
with the incurrence of Indebtedness by a Securitization Entity under a Permitted
Receivables Financing; provided that, the aggregate amount of such letter of
credit reimbursement obligations and the aggregate available amount of such
revolving loan commitments, cash collateral accounts or other such credit
enhancements of the Borrower and the Subsidiary Guarantors shall not exceed
15.0% of the principal amount of such Indebtedness at any time.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Notes and the
Applications.

“Loan Parties”: Holdings, the Borrower, Alliance Laundry Corporation and each
Subsidiary of the Borrower which is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).

 

-15-



--------------------------------------------------------------------------------

“Majority Revolving Credit Facility Lenders”: the Majority Facility Lenders in
respect of the Revolving Credit Facility.

“Management Notes”: as defined in Section 7.6(b).

“Management Shareholders”: the members of management of Holdings or the Borrower
who are investors in ALH.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of Holdings and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies, taken as
a whole, of the Administrative Agent or the Lenders hereunder or thereunder.

“Material Subsidiary”: any Subsidiary of Holdings or the Borrower which has
assets (valued at their fair market value) or annual revenues which are in
excess of $2,500,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Moody’s”: as defined in the definition of “Cash Equivalents.”

“Mortgaged Properties”: the real properties listed on Schedule 1.1, as to which
the Administrative Agent for the benefit of the Secured Parties has been or
shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded), as the same may be amended,
supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or the
sale or disposition of any non-cash consideration or otherwise, but only as and
when received and excluding the portion of such deferred payment constituting
interest) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset which is the subject of such Asset Sale or Recovery Event (other than
any Lien pursuant to a Security Document) and other customary costs, fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and net of amounts deposited in escrow in connection therewith or
reasonably expected to be paid as a result of any purchase price adjustment,
indemnities or reserves related thereto (such amounts shall be Net Cash Proceeds
to the extent and at the time released or not required to be so used) and (b) in
connection with any issuance or sale of equity securities or debt securities or
instruments or the incurrence of loans or capital contribution, the cash
proceeds received from such issuance, incurrence or capital contribution, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

-16-



--------------------------------------------------------------------------------

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-Extension Notice Date”: as defined in Section 3.8(a).

“Non-Reinstatement Deadline”: as defined in Section 3.8(b).

“Non-U.S. Lender”: as defined in Section 2.20(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Notes Receivable”: as to the Borrower or any of its Subsidiaries, any right to
payment in respect of loans or finance leases made by the Borrower or such
Subsidiary to its customers or users of the Borrower’s or any Subsidiary’s
product or customers of distributors of such products in the ordinary course of
business.

“Not Otherwise Applied”: with reference to any amount of Excess Cash Flow, means
that such amount was not previously applied in determining the permissibility of
a transaction under the Loan Documents where such permissibility was (or may
have been) contingent on receipt of such amount. The Company shall promptly
notify the Administrative Agent of any application of such amount as
contemplated by the prior sentence.

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender (or, in the case of Hedge
Agreements, any affiliate of any Lender), whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Loan Document, the Letters of Credit, any Hedge Agreement entered into with any
Lender or any affiliate of any Lender, or any other document made, delivered or
executed by any Loan Party in connection herewith or therewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided,
that (i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise taxes (other than excise taxes imposed in lieu of Income Taxes),
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Participant”: as defined in Section 10.6(b).

“Participation Amount”: as defined in Section 3.4(b).

“PATRIOT Act”: as defined in Section 10.20

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

-17-



--------------------------------------------------------------------------------

“Permitted Expenditure Amounts”: at any date, the amount equal to (a) the sum of
(i) all Designated Equity Amounts as of such date and (ii) any portion of the
Excess Cash Flow of the Borrower for fiscal years completed since the Effective
Date which was not required to be applied toward the prepayment of the Term Loan
pursuant to the provisions of Section 2.12(c) as of such date minus (b) the
aggregate amount of Expenditure Use Amounts as of such date.

“Permitted Investors”: the collective reference to (a) the Sponsor, (b) its
Control Investment Affiliates and (c) the Management Shareholders to the extent
that such Management Shareholders in the aggregate own beneficially or of record
no more than 25% of the outstanding Capital Stock of ALH.

“Permitted Receivables Financing”: (a) the Existing Receivables Facility, as the
same may be amended, modified, changed or replaced from time to time and/or
(b) any other off-balance sheet transaction providing for the sale of
Receivables by the Borrower and its Subsidiaries to a Securitization Entity or
any other Person (other than Holdings, the Borrower or any of their respective
Subsidiaries) which transaction may include limited recourse to the Borrower and
its Subsidiaries (not to exceed the Limited Originator Recourse) based on the
collectability of the Receivables sold.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 10.18.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Purchase”: as defined in the second recital to this Agreement.

“Purchase Agreement”: the Unit Purchase Agreement, dated as of December 7, 2004,
by and among Holdings, the Sellers and ALH, as amended, supplemented or
otherwise modified from time to time.

“Purchase Documents”: the collective reference to the Purchase Agreement and all
other documents and agreements delivered in connection therewith.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an affiliate of a Lender.

“Receivables”: as to the Borrower or any of its Subsidiaries, collectively, the
Accounts Receivable and Notes Receivable of the Borrower or such Subsidiary, as
the case may be.

 

-18-



--------------------------------------------------------------------------------

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim (but not to the extent such claim compensates for any
loss of revenues or interruption of business or operations caused thereby) or
any condemnation proceeding relating to any asset of Holdings, the Borrower or
any of its Subsidiaries with a value in excess of $500,000.

“Refunded Swing Line Loans”: as defined in Section 2.7(b).

“Refunding Date”: as defined in Section 2.7(c).

“Register”: as defined in Section 10.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
relevant Issuing Lender or the Administrative Agent, as the case may be,
pursuant to Section 3.5 for amounts drawn under Letters of Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by Holdings, the Borrower or any of its
Subsidiaries in connection therewith which are not applied to prepay the Term
Loans pursuant to Section 2.12(b) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary Guarantor) (in the case of
any Asset Sale or Recovery Event relating to assets of the Borrower or a
Subsidiary Guarantor) or any Subsidiary (in the case of any Asset Sale or
Recovery Event relating to assets of a Subsidiary which is not a Subsidiary
Guarantor) intends and expects to use all or a specified portion of the Net Cash
Proceeds of an Asset Sale or Recovery Event to acquire assets (directly or
through the purchase of the Capital Stock of a Person pursuant to an Acquisition
or (in the case of any Asset Sale or Recovery Event relating to assets of a
Subsidiary which is not a Subsidiary Guarantor or the Capital Stock of any such
Subsidiary) Subsidiary Acquisition) useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets (directly or through
the purchase of the Capital Stock of a Person pursuant to an Acquisition or (in
the case of any Asset Sale or Recovery Event relating to assets of a Subsidiary
which is not a Subsidiary Guarantor or the Capital Stock of any such Subsidiary)
Subsidiary Acquisition) useful in the Borrower’s or any of its Subsidiaries’
business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event (or
in the case of any Reinvestment Event arising out of a casualty insurance claim
where the Borrower or any of its Subsidiaries is rebuilding or restoring the
property subject to such casualty, the date occurring twelve months after such
Reinvestment Event) and (b) the date on which the Borrower shall have determined
not to, or shall have otherwise ceased to, acquire assets (directly or through
the purchase of the Capital Stock of a Person pursuant to an Acquisition or (in
the case of any Asset Sale or Recovery Event relating to assets of a Subsidiary
which is not a Subsidiary Guarantor or the Capital Stock of any such Subsidiary)
Subsidiary Acquisition) useful in the Borrower’s or any of its Subsidiaries’
business with all or any portion of the relevant Reinvestment Deferred Amount.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

 

-19-



--------------------------------------------------------------------------------

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the notice period is waived under
subsections .22, .23, .25, .27 or .28 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Effective Date, the Commitments and (b) thereafter, the sum of (i) the aggregate
unpaid principal amount of the Term Loans then outstanding and (ii) the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

“Required Prepayment Lenders”: the Majority Facility Lenders in respect of each
Facility.

“Required Revolving Credit Lenders”: at any time, the holders of more than 50%
of (a) until the Effective Date, the Total Revolving Credit Commitments and
(b) thereafter, the Total Revolving Credit Commitments then in effect or, if the
Revolving Credit Commitments have been terminated, the Total Revolving
Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restatement Effective Date”: March 12, 2009.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit (or guarantees by the Administrative Agent in respect of
Letters of Credit issued by Issuing Lenders which are not Lenders), in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1.1 or, as the case may be, in the Assignment and Acceptance pursuant
to which such Lender became a party hereto, as the same may be changed from time
to time pursuant to the terms hereof. The original amount of the Total Revolving
Credit Commitments is $55,000,000.

“Revolving Credit Commitment Period”: the period from and including the
Effective Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”: as defined in the definition of “Facility”
contained in this Section 1.1.

“Revolving Credit Lender”: each Lender which has a Revolving Credit Commitment
or which is the holder of Revolving Credit Loans.

“Revolving Credit Loans”: as defined in Section 2.4.

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the Revolving
Extensions of Credit of all the Revolving Credit Lenders then outstanding).

 

-20-



--------------------------------------------------------------------------------

“Revolving Credit Termination Date”: the sixth anniversary of the Effective
Date.

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.

“Sale/Leaseback Transaction”: as defined in Section 7.11.

“S&P”: as defined in the definition of “Cash Equivalents.”

“Second Amendment”: the Second Amendment dated as of September 10, 2007, to the
Credit Agreement.

“Second Amendment Effective Date”: September 10, 2007.

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Securities Act”: the Securities Act of 1933, as amended.

“Securitization Documentation”: the collective reference to the documentation
pursuant to which any Permitted Receivables Financing is established and
maintained.

“Securitization Entity”: as to the Borrower or any of its Subsidiaries, a
corporation, partnership, trust, limited liability company or other entity that
is formed from time to time by the Borrower or such Subsidiary for the purpose
of purchasing or financing Receivables of the Borrower and/or its Subsidiaries
pursuant to any Permitted Receivables Financing and (other than with respect to
Alliance Laundry Equipment Receivables LLC, Alliance Laundry Equipment
Receivables Trust 2000-A, Alliance Laundry Equipment Receivables 2002 LLC and
Alliance Laundry Equipment Receivables Trust 2002-A) that is designated as a
“Securitization Entity” in a written notice delivered to the Administrative
Agent by the Borrower (including, without limitation, Alliance Laundry Equipment
Receivables LLC, Alliance Laundry Equipment Receivables Trust 2000-A, Alliance
Laundry Equipment Receivables 2002 LLC, Alliance Laundry Equipment Receivables
Trust 2002-A and any similar entity formed after the Effective Date) so long as
(a) such corporation, partnership, trust, limited liability company or other
entity engages in no business and incurs no Indebtedness or other liabilities or
obligations other than those related to or incidental to the relevant Permitted
Receivables Financing, (b) neither the Borrower nor any Subsidiary issues or
incurs any Indebtedness or Guarantee Obligations (other than Limited Originator
Recourse) in respect of, or grants any Lien on any of its assets or properties
to secure, any Indebtedness, liabilities or other obligations of such
corporation, partnership, trust, limited liability company or other entity or
otherwise relating to such Permitted Receivables Financing, (c) neither
Holdings, the Borrower nor any of their respective Subsidiaries has any material
contract, agreement, arrangement or understanding other than on terms no less
favorable to Holdings, the Borrower or such Subsidiary than those that might be
obtained at that time from Persons that are not Affiliates of the Borrower,
other than fees payable in the ordinary course of business in connection with
servicing receivables of such entity, and (d) neither Holdings, the Borrower nor
any of their respective Subsidiaries has any obligation to maintain such
entity’s financial condition or cause such entity to achieve certain levels of
operating results (other than those related to or incidental to the relevant
Permitted Receivables Financing).

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
and accepted by the Administrative Agent granting a Lien on any Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Sellers”: as defined in the Purchase Agreement.

“Senior Subordinated Note Indenture”: the indenture entered into by the Borrower
and certain of its Subsidiaries in connection with the issuance of the Senior
Subordinated Notes, together with all instruments and other agreements entered
into by the Borrower or such Subsidiaries in connection therewith, as the same
may be amended, supplemented or otherwise modified from time to time.

 

-21-



--------------------------------------------------------------------------------

“Senior Subordinated Notes”: the 8.5% Senior Subordinated Notes due 2013 issued
pursuant to the Senior Subordinated Note Indenture and any senior subordinated
notes having the same terms and conditions as such Senior Subordinated Notes
issued in exchange for such Senior Subordinated Notes pursuant to the Senior
Subordinated Note Indenture, as the same may be amended, supplemented or
otherwise modified from time to time.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the “present fair saleable
value” (as determined in accordance with applicable federal and state laws
governing determination of the insolvency of debtors) of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an unreasonably
small amount of capital with which to conduct its business, and (d) such Person
will be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured,
and (iii) the Borrower may assume, so long as no Default or Event of Default
shall have occurred and be continuing at the time such assumption is made, that
all or a portion of the outstanding Term Loans or Indebtedness permitted under
Section 7.2(f) will be refinanced at the maturity thereof.

“Specified Change of Control”: a “Change of Control” as defined in the Senior
Subordinated Note Indenture.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower or any of its Subsidiaries and (b) any Person that is a Qualified
Counterparty.

“Sponsor”: as defined in the first recital to this Agreement.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, (a) all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower and (b) except as otherwise expressly provided
herein, for purposes of this Agreement, no Securitization Entity shall be a
Subsidiary of the Borrower or Holdings.

“Subsidiary Acquisition”: any Investment (other than an Acquisition) which
results in the creation or acquisition of a Subsidiary.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Excluded
Subsidiary.

“Swing Line Commitment”: the obligation of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.6 in an aggregate principal amount at any one
time outstanding not to exceed $10,000,000.

 

-22-



--------------------------------------------------------------------------------

“Swing Line Lender”: Bank of America, N.A. in its capacity as the lender of
Swing Line Loans.

“Swing Line Loans”: as defined in Section 2.6.

“Swing Line Participation Amount”: as defined in Section 2.7(c).

“Syndication Agent”: as defined in the Preamble to this Agreement.

“Syndication Date”: the date on which the Administrative Agent completes the
syndication of the Facilities and the entities selected in such syndication
process become parties to this Agreement.

“Taxes”: as defined in Section 2.20(a).

“Tax Refund”: as defined in Section 2.20(f).

“Term Loan”: as defined in Section 2.1.

“Term Loan Commitment”: each Existing Term Commitment and each Additional Term
Commitment.

“Term Loan Facility”: as defined in the definition of “Facility” contained in
this Section 1.1.

“Term Loan Lender”: each Existing Term Lender and each Additional Term Lender.

“Term Loan Maturity Date”: the date that is the seventh anniversary of the
Effective Date.

“Term Loan Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term Loan Commitment then constitutes of the aggregate Term Loan
Commitments (or, at any time after the Effective Date, the percentage which the
principal amount of such Lender’s Term Loan then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding).

“Total Liquidity”: at any time, the sum of (a) the aggregate amount of cash and
Cash Equivalents on hand of the Borrower and its Subsidiaries at such time and
(b) the amount of the unused Total Revolving Commitments at such time.

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.

“Transaction Costs”: all fees, costs and expenses incurred by Holdings, the
Borrower and their respective Subsidiaries in connection with the Purchase
Agreement (including expenses of the Sellers), the Equity Financing, the Loan
Documents, the Senior Subordinated Notes, the tender offer for the existing
senior subordinated notes and the repayment of other existing Indebtedness,
negotiating and executing the executive management retention bonus agreements
and amending the Existing Receivables Facilities and the CLD Purchase
Agreements, in each case to the extent incurred on or prior to the Effective
Date.

“Transferee”: as defined in Section 10.14.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

-23-



--------------------------------------------------------------------------------

“UCC Filing Collateral”: Collateral (other than fixtures) as to which filing
financing statements under the Uniform Commercial Code of the applicable
jurisdiction is an appropriate method of perfection of a security interest in
such Collateral.

“U.S. CLD Purchase Agreement”: the Purchase Agreement dated as of May 23, 2006,
between the Borrower, the CLD Seller and the other sellers named therein.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law and/or
other nominal amounts of shares or other equity interests required by law to be
held other than by such Person) is owned by such Person directly and/or through
other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of Holdings or the Borrower.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to Holdings, the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Loan Commitments. Each Existing Term Lender made a term loan (each, an
“Existing Term Loan”) to the Borrower on the Effective Date in an amount equal
to the amount of the Existing Term Commitment of such Lender. Each Additional
Term Lender made a term loan (each, an “Additional Term Loan”; together with the
Existing Term Loans, the “Term Loans”) to the Borrower on the First Amendment
Effective Date in an amount equal to the amount of the Additional Term
Commitment of such Lender. The Term Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.13.

2.2 Procedure for Term Loan Borrowing.

(a) The Borrower gave the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 1:00 P.M., New York City
time, one Business Day prior to the Effective Date) requesting that the Term
Loan Lenders make the Term Loans on the Effective Date. The Term Loans made on
the Effective Date were initially Base Rate Loans, and no Term Loan was
converted into or continued as a Eurodollar Loan having an Interest Period in
excess of one month prior to the earlier of (x) the Syndication Date and (y) the
date which is 21 days after the Effective Date. Upon receipt of such notice the
Administrative Agent promptly notified each Term Loan Lender thereof. Not later
than 12:00 Noon, New York City time, on the Effective Date each

 

-24-



--------------------------------------------------------------------------------

Term Loan Lender made available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan to be
made by such Lender. The Administrative Agent transfered to the account of the
Borrower specified by the Borrower the aggregate of the amounts made available
to the Administrative Agent by the Term Loan Lenders in immediately available
funds.

(b) The Borrower gave the Administrative Agent irrevocable notice (which notice
must have been received by the Administrative Agent prior to 1:00 P.M., New York
City time, one Business Day prior to the First Amendment Effective Date)
requesting that the Additional Term Lenders make the Additional Term Loans on
the First Amendment Effective Date. The Additional Term Loans made on the First
Amendment Effective Date initially were Eurodollar Loans having the same rate of
interest and maturity date as the Existing Term Loans. Upon receipt of such
notice the Administrative Agent promptly notified each Additional Term Lender
thereof. Not later than 12:00 Noon, New York City time, on the First Amendment
Effective Date each Additional Term Lender made available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Additional Term Loan to be made by such Lender. The Administrative Agent
transfered to the account of the Borrower specified by the Borrower the
aggregate of the amounts made available to the Administrative Agent by the
Additional Term Lenders in immediately available funds.

(c) After the borrowings made pursuant to Section 2.2(a) and (b) no Term Loan
Commitments remain outstanding.

2.3 Repayment of Term Loans. The Term Loan of each Term Loan Lender shall mature
in 22 consecutive quarterly installments, commencing on September 30, 2006, each
of which shall be in an amount equal to such Lender’s Term Loan Percentage
multiplied by the amount set forth below opposite such installment:

 

Installment

   Amount

September 30, 2006

   $587,500

December 31, 2006

   $587,500

March 31, 2007

   $587,500

June 30, 2007

   $587,500

September 30, 2007

   $587,500

December 31, 2007

   $587,500

March 31, 2008

   $587,500

June 30, 2008

   $587,500

September 30, 2008

   $587,500

December 31, 2008

   $587,500

March 31, 2009

   $587,500

June 30, 2009

   $587,500

September 30, 2009

   $587,500

December 31, 2009

   $587,500

March 31, 2010

   $587,500

June 30, 2010

   $587,500

September 30, 2010

   $587,500

December 31, 2010

   $587,500

March 31, 2011

   $587,500

June 30, 2011

   $587,500

September 30, 2011

   $587,500

December 31, 2011

   $587,500

Term Loan Maturity Date

   $222,075,000, or such
lesser amount of the
Term Loans then
outstanding

 

-25-



--------------------------------------------------------------------------------

; provided that in any event the aggregate principal amount of the Term Loans
outstanding on the Term Loan Maturity Date shall be repaid on the Term Loan
Maturity Date.

2.4 Revolving Credit Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Credit Lender
severally agrees to make revolving credit loans (“Revolving Credit Loans”) to
the Borrower from time to time during the Revolving Credit Commitment Period in
an aggregate principal amount at any one time outstanding which, when added to
such Lender’s Revolving Credit Percentage of the sum of (i) the L/C Obligations
then outstanding and (ii) the aggregate principal amount of the Swing Line Loans
then outstanding, does not exceed the amount of such Lender’s Revolving Credit
Commitment; provided that no Revolving Credit Loans shall be made on the
Effective Date (except in respect of Letters of Credit in an aggregate face
amount not to exceed the aggregate face amount of the Existing Letters of
Credit). During the Revolving Credit Commitment Period, the Borrower may use the
Revolving Credit Commitments by borrowing or prepaying and reborrowing the
Revolving Credit Loans in whole or in part, all in accordance with the terms and
conditions hereof. The Revolving Credit Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.5 and 2.13, provided
that no Revolving Credit Loan shall be made as a Eurodollar Loan after the day
that is one month prior to the Revolving Credit Termination Date.

(b) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

2.5 Procedure for Revolving Credit Borrowing.

The Borrower may borrow under the Revolving Credit Commitments during the
Revolving Credit Commitment Period on any Business Day, provided that (x) no
Revolving Credit Loans shall be made on the Effective Date and (y) the Borrower
shall give the Administrative Agent irrevocable notice (which notice may be
given by telephone, promptly confirmed by telecopy) (which notice must be
received by the Administrative Agent prior to (a) 3:00 P.M., New York City time,
three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) 12:00 Noon, New York City time, on the requested
Borrowing Date, in the case of Base Rate Loans) specifying (i) the amount and
Type of Revolving Credit Loans to be borrowed, (ii) the requested Borrowing
Date, (iii) the account to which the proceeds of such Loans should be
transferred and (iv) in the case of Eurodollar Loans, the respective length of
the initial Interest Periods therefor. Except for Letters of Credit in an
aggregate face amount not to exceed the aggregate face amount of the Existing
Letters of Credit, no Revolving Credit Loan may be made as, converted into or
continued as a Eurodollar Loan having an Interest Period in excess of one month
prior to the earlier of (A) the Syndication Date and (B) the date which is 21
days after the Effective Date. Each borrowing under the Revolving Credit
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans,
at least $250,000 (or, if the then aggregate Available Revolving Credit
Commitments are less than $250,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $1,000,000 or a whole multiple of $100,000 in excess thereof;
provided, that (A) the Swing Line Lender may request, on behalf of the Borrower,
borrowings under the Revolving Credit Commitments which are Base Rate Loans in
other amounts pursuant to Section 2.7 and (B) borrowings of Base Rate Loans
contemplated under Section 3.5 shall not be subject to the requirements of this
sentence. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Credit Lender thereof. Each Revolving
Credit Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to (a) 12:00 Noon, New York City time, in the case of
Eurodollar Loans, or (b) 2:00 P.M., New York City time, in the case of Base Rate
Loans, on the Borrowing Date requested by the Borrower in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made immediately available on such day to the Borrower by the Administrative
Agent transferring to the account of the Borrower specified by the Borrower the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Credit Lenders and in like funds as received by the Administrative
Agent.

 

-26-



--------------------------------------------------------------------------------

2.6 Swing Line Commitment.

(a) Subject to the terms and conditions hereof, the Swing Line Lender in
reliance upon the agreement of the other Revolving Credit Lenders set forth in
Section 2.7, may agree to make a portion of the credit otherwise available to
the Borrower under the Revolving Credit Commitments from time to time during the
Revolving Credit Commitment Period by making swing line loans (“Swing Line
Loans”) to the Borrower; provided that (i) the making of any Swing Line Loan
shall be in the sole and absolute discretion of the Swing Line Lender
(including, without limitation, sole and absolute discretion as to whether to
make such Swing Line Loan in the event there are any Defaulting Revolving Credit
Lenders and the Swing Line Lender may impose any additional terms and conditions
to the making of such Swing Line Loan not in violation of this Agreement),
(ii) the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any other Swing Line Loan, (iii) the aggregate principal amount of Swing Line
Loans outstanding at any time shall not exceed the Swing Line Commitment then in
effect (notwithstanding that the Swing Line Loans outstanding at any time, when
aggregated with the Swing Line Lender’s other outstanding Revolving Credit Loans
hereunder, may exceed the Swing Line Commitment then in effect or such Swing
Line Lender’s Revolving Credit Commitment then in effect) and (iv) the Borrower
shall not request, and the Swing Line Lender shall not make, any Swing Line Loan
if, after giving effect to the making of such Swing Line Loan, the aggregate
amount of the Available Revolving Credit Commitments would be less than zero.
During the Revolving Credit Commitment Period, the Borrower may use the Swing
Line Commitment by borrowing, repaying and reborrowing, all in accordance with
the terms and conditions hereof. Swing Line Loans shall be Base Rate Loans only.

The Borrower shall repay each outstanding Swing Line Loan on the earlier of
(x) ten Business Days after the borrowing of such Swing Line Loan, (y) one
Business Day after written notice from the Administrative Agent or the Swing
Line Lender to the Borrower that any Revolving Credit Lender has become a
Defaulting Revolving Credit Lender, and (z) the Revolving Credit Termination
Date.

2.7 Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.

(a) Whenever the Borrower desires that the Swing Line Lender make Swing Line
Loans it shall give the Swing Line Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swing Line Lender not later than 1:30 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed, (ii) the account to
which such amount should be transferred and (iii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Credit Commitment Period).
Each borrowing under the Swing Line Commitment shall be in a minimum amount
equal to $50,000. Not later than 4:30 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swing Line Loans, the Swing Line Lender
shall make available to the Administrative Agent at the Funding Office an amount
in Dollars and in immediately available funds equal to the amount of the Swing
Line Loan to be made by the Swing Line Lender. The Administrative Agent shall
make the proceeds of such Swing Line Loan available to the Borrower on such
Borrowing Date by transferring such proceeds to the account of the Borrower
specified by the Borrower on such Borrowing Date in immediately available funds.

(b) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swing Line Lender to act on its behalf), on one Business Day’s
notice to the Administrative Agent given by the Swing Line Lender no later than
12:00 Noon, New York City time, request each Revolving Credit Lender to make,
and each Revolving Credit Lender hereby severally agrees to make, a Revolving
Credit Loan, in an amount equal to such Revolving Credit Lender’s Revolving
Credit Percentage of the aggregate amount of the Swing Line Loans (the “Refunded
Swing Line Loans”) outstanding on the date of such notice, to repay the Swing
Line Lender. Upon receipt of any such notice from the Swing Line Lender, the
Administrative Agent shall promptly notify the Revolving Credit Lenders thereof.
Each Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Credit Loans shall
be immediately made available by the Administrative Agent to the Swing Line
Lender for application by the Swing Line Lender to the repayment of the Refunded
Swing Line Loans.

 

-27-



--------------------------------------------------------------------------------

(c) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swing Line Lender in its sole discretion, Revolving
Credit Loans may not be made as contemplated by Section 2.7(b), each Revolving
Credit Lender shall, on the date such Revolving Credit Loan was to have been
made pursuant to the notice referred to in Section 2.7(b) (the “Refunding
Date”), purchase for cash an undivided participating interest in the then
outstanding Swing Line Loans by paying to the Swing Line Lender an amount (the
“Swing Line Participation Amount”) equal to (i) such Revolving Credit Lender’s
Revolving Credit Percentage times (ii) the sum of the aggregate principal amount
of Swing Line Loans then outstanding which were to have been repaid with such
Revolving Credit Loans.

(d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.

(e) If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of Section 2.7(b) by the time
specified in Section 2.7(b), the Swing Line Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in the relevant borrowing or funded participation
in the relevant Swing Line Loan, as the case may be. A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (e) shall be conclusive absent
manifest error.

(f) The Borrower shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Lender.

(g) Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 2.5 or Section 5; (iii) any adverse change in
the condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Credit Lender; or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

2.8 Repayment of Loans; Evidence of Debt.

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of the appropriate Revolving Credit Lender, Term Loan Lender or
the Swing Line Lender, as the case may be, (i) the then unpaid principal amount
of each Revolving Credit Loan of such Revolving Credit Lender on the Revolving
Credit Termination Date (or such earlier date on which the Loans become due and
payable pursuant to Section 8), (ii) the then unpaid

 

-28-



--------------------------------------------------------------------------------

principal amount of each Swing Line Loan of such Swing Line Lender on the
earlier of (x) ten Business Days after the borrowing of such Swing Line Loan,
(y) one Business Day after written notice from the Administrative Agent or the
Swing Line Lender to the Borrower that any Revolving Credit Lender has become a
Defaulting Revolving Credit Lender, and (z) the Revolving Credit Termination
Date (or such earlier date on which the Loans become due and payable pursuant to
Section 8) and (iii) the principal amount of the Term Loan of such Term Loan
Lender in installments according to the amortization schedule set forth in
Section 2.3 (or on such earlier date on which the Loans become due and payable
pursuant to Section 8). The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Loans from time to time outstanding from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.15.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type thereof and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded (absent manifest error); provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing the Term Loan, Revolving Credit Loans or Swing
Line Loans, as the case may be, of such Lender, substantially in the forms of
Exhibit G-1, G-2 or G-3, respectively, with appropriate insertions as to date
and principal amount; provided, that delivery of Notes shall not be a condition
precedent to the occurrence of the Effective Date or the making of the Loans or
issuance of Letters of Credit on the Effective Date.

2.9 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender a commitment fee for the period from and including
the Effective Date to the last day of the Revolving Credit Commitment Period,
computed at the Commitment Fee Rate on the average daily amount of the Available
Revolving Credit Commitment of such Lender during the period for which payment
is made, payable quarterly in arrears on the first day of each April, July,
October and January of each year and on the Revolving Credit Termination Date,
commencing on the first of such dates to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

2.10 Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments; provided
that no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans and Swing Line Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving Credit
Commitments. Any such reduction

 

-29-



--------------------------------------------------------------------------------

shall be in an amount equal to $1,000,000, or a whole multiple thereof, and
shall reduce permanently the Revolving Credit Commitments then in effect. Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Credit Lender thereof.

2.11 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent prior to 12:00 Noon,
New York City time, at least three Business Days prior thereto in the case of
Eurodollar Loans or prior to 12:00 Noon, New York City time, at least one
Business Day prior thereto in the case of Base Rate Loans (other than Swing Line
Loans) or prior to 12:00 Noon, New York City time, on the date of such
prepayment in the case of Swing Line Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts then due and owing pursuant to Section 2.21; provided
further, that all optional prepayments of Term Loans effected on or prior to the
first anniversary of the Second Amendment Effective Date with the proceeds of a
substantially concurrent issuance or incurrence of Indebtedness will be
accompanied by a prepayment fee equal to 1.00% of the aggregate principal amount
of such prepayment if the Applicable Margin or similar interest rate spread
applicable to such Indebtedness is less than the Applicable Margin that would
apply to the Term Loans on the date of such prepayment. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Credit Loans which are Base Rate Loans and Swing Line Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of Term
Loans and Revolving Credit Loans shall be in a minimum principal amount of
$250,000 and, if applicable, the prepayment fee provided for in the first
sentence of this Section 2.11. Partial prepayments of Swing Line Loans shall be
in a minimum principal amount of $50,000.

2.12 Mandatory Prepayments.

(a) Unless the Majority Facility Lenders in respect of the Term Loan Facility
shall otherwise agree, (i) if any Indebtedness is incurred after the date hereof
by Holdings, the Borrower or any of its Subsidiaries (excluding any Indebtedness
incurred in accordance with Section 7.2 as in effect on the date of this
Agreement), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such incurrence toward the prepayment of the Term Loans
as set forth in Section 2.12(d) and Section 2.18(b) and (ii) if any Capital
Stock shall be issued after the date hereof by Holdings, the Borrower or any of
its Subsidiaries (excluding any issuance of Capital Stock (x) the proceeds of
which constitute Designated Equity Amounts or (y) issued as compensation to
employees of Holdings, the Company or any of its Subsidiaries or to management
of Holdings or any of its Subsidiaries in the ordinary course of business), an
amount equal to 50% of the Net Cash Proceeds thereof shall be applied on the
date of such incurrence toward the prepayment of the Term Loans as set forth in
Section 2.12(d) and Section 2.18(b).

(b) Unless the Majority Facility Lenders in respect of the Term Loan Facility
shall otherwise agree, if on any date Holdings, the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event then, unless a Reinvestment Notice shall be delivered in respect thereof
within five Business Days thereafter, 100% of such Net Cash Proceeds shall be
applied on such fifth Business Day toward the prepayment of the Term Loans as
set forth in Section 2.12(d) and Section 2.18(b); provided, that,
notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of Asset
Sales that may be excluded from the foregoing requirement pursuant to a
Reinvestment Notice shall not exceed $5,000,000 in any fiscal year of the
Borrower, (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans as set forth in
Section 2.12(d) and Section 2.18(b) and (iii) for purposes of this
Section 2.12(b), the Net Cash Proceeds of any Asset Sale pursuant to
Section 7.5(k) shall be equal to the lesser of (A) the amount of such Net Cash
Proceeds and (B) the aggregate amount of Investments made by Holdings, the
Borrower or any of their respective Subsidiaries in the relevant Foreign
Subsidiary after the Effective Date and, in no event, shall the Net Cash
Proceeds of all Asset Sales in respect of the Capital Stock of any Foreign
Subsidiary for purposes of this Section 2.12(b) exceed the aggregate amount of
Investments made by Holdings, the Borrower and their respective Subsidiaries in
such Foreign Subsidiary after the Effective Date.

 

-30-



--------------------------------------------------------------------------------

(c) Unless the Majority Facility Lenders in respect of the Term Loan Facility
shall otherwise agree, if, for any fiscal year of the Borrower commencing with
the fiscal year in which the Effective Date occurs, there shall be Excess Cash
Flow, the Borrower shall, on the relevant Excess Cash Flow Application Date,
apply the ECF Percentage of such Excess Cash Flow toward the prepayment of the
Term Loans as set forth in Section 2.12(d) and Section 2.18(b). Each such
prepayment and commitment reduction shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

(d) The application of any prepayment pursuant to this Section shall be made
first to Base Rate Loans and second to Eurodollar Loans (in a manner, to the
extent practicable and permitted hereunder, which minimizes amounts payable
under Section 2.21 as a result of such prepayment). Each prepayment of the Term
Loans under this Section shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.

2.13 Conversion and Continuation Options.

(a) Subject to Sections 2.2 and 2.5, the Borrower may elect from time to time to
convert Eurodollar Loans to Base Rate Loans by giving the Administrative Agent
at least three Business Days’ prior irrevocable notice of such election;
provided that any such conversion of Eurodollar Loans may be made only on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election (which notice shall specify the length of the initial Interest
Period therefor), provided that no Base Rate Loan under a particular Facility
may be converted into a Eurodollar Loan (i) when any Event of Default has
occurred and is continuing and the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Subject to Sections 2.2 and 2.5, any Eurodollar Loan may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving irrevocable notice to the Administrative Agent,
in accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan under a particular Facility may
be continued as such (i) when any Event of Default has occurred and is
continuing and the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations or
(ii) after the date that is one month prior to the final scheduled termination
or maturity date of such Facility, and provided, further, that if the Borrower
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso such
Loans shall be automatically converted to Base Rate Loans on the last day of
such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.14 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the minimum
principal amount of the Eurodollar Loans comprising each Eurodollar Tranche
shall be equal to $1,000,000 or a whole multiple of $100,000 in excess thereof
and (b) no more than eight Eurodollar Tranches shall be outstanding at any one
time.

2.15 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

 

-31-



--------------------------------------------------------------------------------

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum which is equal
to (x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2% or (y) in
the case of Reimbursement Obligations, the rate applicable to Base Rate Loans
under the Revolving Credit Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall (to
the extent permitted by applicable law) bear interest at a rate per annum equal
to the rate then applicable to Base Rate Loans under the relevant Facility plus
2% (or, in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to Base Rate Loans under the Revolving Credit
Facility plus 2%), in each case, with respect to clauses (i) and (ii) above,
from the date of such non-payment until such amount is paid in full (as well
after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.16 Computation of Interest and Fees.

(a) Interest, fees and commissions payable pursuant hereto shall be calculated
on the basis of a 360-day year for the actual days elapsed, except that, with
respect to Base Rate Loans the rate of interest on which is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days elapsed.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of each determination of a Eurodollar Rate. Any change in
the interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.15(a).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower, absent manifest error) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate in accordance with the terms
thereof for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be

 

-32-



--------------------------------------------------------------------------------

converted, on the first day of such Interest Period, to Base Rate Loans. Until
such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans. The Administrative Agent shall withdraw (i) any
such notice pursuant to clause (a) above if the Administrative Agent determines
that the relevant circumstances have ceased to exist and (ii) any such notice
pursuant to clause (b) above upon receipt of notice from the Majority Facility
Lenders in respect of the relevant Facility that the relevant circumstances
described in such clause (b) have ceased to exist.

2.18 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Loan Percentages or Revolving Credit Percentages, as the case may be, of
the relevant Lenders. Each payment of interest in respect of the Loans, each
payment in respect of fees payable hereunder, and each payment in respect of
Reimbursement Obligations, shall be applied to the amounts of such obligations
owing to the Lenders pro rata according to the respective amounts then due and
owing to the Lenders.

(b) Each prepayment (whether mandatory or optional) on account of principal of
and interest on the Term Loans shall be applied, first, in direct order of
maturity, to any principal repayment installments of the Term Loans that are due
within twelve (12) months after the date of such prepayment, and, second, on a
pro rata basis according to the respective outstanding principal amounts of the
Term Loans then held by the Term Loan Lenders. Each payment on account of
principal of the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Loan
Lenders. Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Payment Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the daily average Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be presumed correct in
the absence of manifest error. If such Lender’s

 

-33-



--------------------------------------------------------------------------------

share of such borrowing is not made available to the Administrative Agent by
such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover the amount that was made
available pursuant to the first sentence of this Section 2.18(e) with interest
thereon at the rate per annum applicable to Base Rate Loans under the relevant
Facility, on the Business Day following the date of demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.

2.19 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(ii) shall impose on such Lender any other condition (other than with respect to
Taxes, which are governed exclusively by Section 2.20);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
within 10 days of its demand therefor, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event in reasonable detail by reason of which it
has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor setting forth in reasonable detail the basis therefor, the
Borrower shall pay to such Lender within 10 days after receipt of such request
such additional amount or amounts as will compensate such Lender for such
reduction.

(c) If any Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.19 or Section 2.21, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason

 

-34-



--------------------------------------------------------------------------------

of which it has become so entitled, provided that no Lender shall be entitled to
claim any such additional amount with respect to the period which is more than
180 days prior to the delivery of such notice. A certificate as to any
additional amounts payable pursuant to this Section 2.19 or Section 2.21
submitted by such Lender to the Borrower (with a copy to the Administrative
Agent) setting forth in reasonable detail the calculation of such amounts and
the basis therefor shall be presumptively correct in the absence of manifest
error. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.20 Taxes.

(a) Except as otherwise provided herein, all payments made by the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (“Taxes”), excluding net income taxes (including any
Taxes imposed on branch profits, Taxes on capital and other “doing business”
Taxes) and franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender (“Income Taxes”) and any Taxes imposed as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely and directly from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender, Assignee or Participant with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s,
Assignee’s or Participant’s failure to comply with the requirements of paragraph
(d) or (e) of this Section or (ii) that are United States withholding taxes
imposed on amounts payable to such Lender, Assignee or Participant at the time
such Person becomes a party to this Agreement (or designates a new lending
office, other than pursuant to a request by the Borrower under Section 2.23),
except to the extent that such Person’s assignor (or such Lender, prior to such
change in lending office) was entitled, at the time of assignment (or
designation of a new lending office), to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to Section 2.20(a).

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt to the extent received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. The agreements in this
Section 2.20 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

(d) Each Lender, Assignee and Participant that is not a United States Person as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit H and a Form W-8BEN, or any subsequent versions thereof or successors
thereto properly completed and duly executed by such Non-U.S. Lender

 

-35-



--------------------------------------------------------------------------------

claiming complete exemption from U.S. federal withholding tax on all payments by
the Borrower under this Agreement and the other Loan Documents, together with
any other certificate or statement of exemption required under the Codes or
Regulations issued thereunder. Each Lender, Assignee or Participant that is not
a Non-U.S. Lender and is not treated as a corporation exempt from U.S. backup
withholding shall deliver to the Borrower and the Administrative Agent (or, in
the case of a Participant, to the Lender from which the related participation
shall have been purchased) two copies of U.S. Internal Revenue Service Form W-9
or any subsequent version thereof or successor thereto properly completed and
duly executed by such Person claiming complete exemption from any deduction or
withholding of any United States federal income taxes on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each such Person on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each such Person
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Person. Each such Person shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Person shall not be
required to deliver any form pursuant to this paragraph that such Person is not
legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

(f) If the Administrative Agent or any Lender receives a refund or otherwise
would have received a refund but for the offset of the amount of such refund
against the Person’s Non-Excluded Taxes (“Tax Refund”), which in the good faith
judgment of such Person is allocable to Non-Excluded Taxes paid by the Borrower,
it shall promptly pay such Tax Refund to the Borrower, net of all out-of-pocket
expenses of such Person incurred in obtaining such Tax Refund, provided,
however, that the Borrower agrees to promptly return such Tax Refund to the
Administrative Agent or the applicable Person, as the case may be, if it
receives notice from the Administrative Agent or applicable Person that the
Administrative Agent or such Person is required to repay such Tax Refund but
only if such repayment is required because the initial Tax Refund was permitted
in error.

2.21 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense (other than any loss of Applicable
Margin or with respect to Taxes) which such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment after the Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment of Eurodollar Loans on a day which is not the
last day of an Interest Period with respect thereto. Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be presumptively correct in the absence of manifest error. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

-36-



--------------------------------------------------------------------------------

2.22 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be cancelled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

2.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19 or 2.20(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 2.19
or 2.20(a).

2.24 Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to (a) replace any Lender (i) which defaults in its obligation to make
Loans hereunder, (ii) which is a Defaulting Revolving Credit Lender, (iii) which
is not required to make Eurodollar Loans pursuant to Section 2.22 or (iv) in
connection with any proposed amendment, modification, supplement or waiver with
respect to any of the provisions of the Loan Documents as contemplated in
Section 10.1 where such amendment, modification, supplement or waiver has been
approved by the Required Lenders (and, if applicable, the Required Prepayment
Lenders and/or Majority Facility Lenders) in accordance with such Section, fails
to consent to any such proposed action and (b) replace or remove any Lender
which requests reimbursement for amounts owing pursuant to Section 2.19 or 2.20
and, if the Borrower elects to remove such Lender, terminate such Lender’s
Revolving Credit Commitment hereunder; provided that (A) (i) such replacement or
removal, as the case may be, does not conflict with any Requirement of Law,
(ii) no Event of Default shall have occurred and be continuing at the time of
such replacement or removal, as the case may be, (iii) prior to any such
replacement or removal, as the case may be, pursuant to clause (b) above such
Lender shall have taken no action under Section 2.23 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.19 or 2.20,
(iv) the Borrower shall be liable to such replaced or removed Lender under
Section 2.21 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto and
(v) any such replacement or removal, as the case may be, shall not be deemed to
be a waiver of any rights which the Borrower, the Administrative Agent or any
other Lender shall have against the replaced or removed Lender, (B) in the case
of replacement of a Lender under this Section 2.24, (i) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (ii) the
replacement financial institution, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent, (iii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that no registration and processing fee referred to
therein shall be required to be paid in connection therewith), and (iv) until
such time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.19 or 2.20, (C) if
the Borrower elects to remove a Lender under clause (b) of this Section 2.24 and
if such Lender has any Loans outstanding at such time, the consent of the
Administrative Agent and the Required Lenders shall be required to terminate
such Lender’s Revolving Credit Commitment and (D) in the case of replacement of
a non-consenting Lender under clause (a)(iii) of this Section 2.24, the Borrower
shall replace such Lender within 60 days of such Lender’s failure to consent to
the proposed action.

 

-37-



--------------------------------------------------------------------------------

SECTION 3.

LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, (i) each Issuing Lender which is
a Lender, in reliance on the agreements of the other Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (the letters of
credit issued on and after the Effective Date pursuant to this Section 3.1,
collectively, “Letters of Credit”) for the account of the Borrower on any
Business Day during the Revolving Credit Commitment Period in such form as may
be approved from time to time by such Issuing Lender and (ii) in the event the
Issuing Lender is not a Lender, the Administrative Agent, in reliance on the
agreements of the other Revolving Credit Lenders set forth in Section 3.4(a),
agrees to cause Letters of Credit to be issued by an Issuing Lender for the
account of the Borrower on any Business Day during the Revolving Credit
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided that no Issuing Lender shall have any obligation to nor
shall any Issuing Lender issue any Letter of Credit and the Administrative Agent
shall not have any obligation to and shall not cause any Letter of Credit to be
issued if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Credit Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Revolving Credit Termination Date, provided that any
Letter of Credit with a one-year term may, subject to the provisions of
Section 3.8, provide for the renewal thereof for additional one-year periods
(which shall in no event extend beyond the date referred to in clause
(y) above).

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law. The Administrative Agent shall not at any time be obligated
to cause any Letter of Credit to be issued hereunder if such issuance would
conflict with, or cause the Administrative Agent, such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law.

(c) (i) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if there exists at such time any Defaulting Revolving Credit
Lender hereunder, unless the Borrower has provided cash collateral securing any
reimbursement obligations the Borrower may have in the future pursuant to
Section 3.5 in respect of such Letter of Credit, such cash collateral to have a
value at least equal to such Defaulting Revolving Credit Lender’s participation
pursuant to Section 3.4 with respect to such Issuing Lender’s Letter of Credit
obligations in respect of such Letter of Credit, or such Issuing Lender has
entered into arrangements satisfactory to such Issuing Lender in its sole
discretion with the Borrower or such Lender to eliminate such Issuing Lender’s
risk with respect to such Lender; provided, that such cash collateral shall be
returned to the Borrower or such arrangements shall be terminated within one
Business Day of the first date on which such Lender is no longer a Defaulting
Revolving Credit Lender. For the avoidance of doubt, this Section 3.1(c)(i)
shall not apply to any Letter of Credit issued prior to December 1, 2008.

(ii) For any period in which collateral is held by or for the benefit of any
Issuing Lender (or another arrangement is made for the benefit of any Issuing
Lender), whether under this Section 3.1(c)(i), under Section 3.9 or under any
other similar circumstance, then such provision of collateral shall not violate,
and shall not require the sharing of such collateral or the benefit of such
arrangement with any other person under, the terms of the Loan Documents.

(d) Each Issuing Lender shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Lender shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Section 3 with respect to any acts
taken or omissions suffered by such Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the Application and
related documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Section 9 included such Issuing Lender with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such Issuing Lender.

 

-38-



--------------------------------------------------------------------------------

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender and the Administrative Agent at their respective addresses
for notices specified herein an Application therefor, completed to the
satisfaction of such Issuing Lender and the Administrative Agent, and such other
certificates, documents and other papers and information as the Issuing Lender
or the Administrative Agent may request. In the case of any Letter of Credit to
be issued by an Issuing Lender which is a Lender, upon receipt of any
Application, such Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. In the case
of any Letter of Credit to be issued by an Issuing Lender which is not a Lender,
upon receipt of any Application, the Administrative Agent shall cause such
Issuing Lender to process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and to promptly issue the Letter of
Credit requested thereby (but in no event shall the Administrative Agent be
required to cause such Issuing Lender to issue any Letter of Credit earlier than
three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by the Administrative Agent and the Borrower. The
relevant Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower and the Administrative Agent promptly following the issuance thereof.
Such Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount and expiration date thereof).

3.3 Fees and Other Charges.

(a) The Borrower will pay a fee on the undrawn face amount of all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Credit Facility,
shared ratably among the Revolving Credit Lenders and payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date. In addition,
(i) in the case of any Letter of Credit issued by an Issuing Lender which is a
Lender, the Borrower shall pay to the Administrative Agent for the account of
such Issuing Lender a fronting fee on the undrawn face amount of all outstanding
Letters of Credit issued by such Issuing Lender at a rate per annum of 0.25%,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date and (ii) in the case of any Letter of Credit issued by an Issuing Lender
which is not a Lender, the Borrower shall pay to the Administrative Agent a
fronting fee on the undrawn face amount of all outstanding Letters of Credit
issued by such Issuing Lender which is not a Lender at a rate per annum to be
agreed by the Administrative Agent and the Borrower payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender for such normal, reasonable and customary costs and expenses as
are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit issued by it.

3.4 L/C Participations.

(a) (i) In the case of Letters of Credit issued by an Issuing Lender which is a
Lender, such Issuing Lender irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce such Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Percentage in such Issuing Lender’s obligations and rights under each Letter of
Credit issued by such Issuing Lender hereunder and the

 

-39-



--------------------------------------------------------------------------------

amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each such Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Administrative Agent for
the account of such Issuing Lender upon demand at the Administrative Agent’s
address for notices specified herein (and thereafter the Administrative Agent
shall promptly pay to such Issuing Lender) an amount equal to such L/C
Participant’s Revolving Credit Percentage of the amount of such draft, or any
part thereof, which is not so reimbursed. Each L/C Participant’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(ii) In the case of Letters of Credit issued by an Issuing Lender which is not a
Lender, the Administrative Agent irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Administrative Agent to cause such
Issuing Lender to issue Letters of Credit hereunder, each L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Administrative Agent, on the terms and conditions hereinafter stated, for
such L/C Participant’s own account and risk an undivided interest equal to such
L/C Participant’s Revolving Credit Percentage in the Administrative Agent’s
obligations and rights under each such Letter of Credit issued hereunder and the
amount of each payment made by the Administrative Agent in respect of any draft
paid by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Administrative Agent that, if the Administrative
Agent makes a payment in respect of a draft paid under any such Letter of Credit
for which the Administrative Agent is not reimbursed in full by the Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
the Administrative Agent upon demand at the Administrative Agent’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Percentage of the amount of such payment, or any part thereof, which is
not so reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Administrative Agent, Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount (a “Participation Amount”) required to be paid by any L/C
Participant pursuant to Section 3.4(a) in respect of any unreimbursed portion of
any payment made by the relevant Issuing Lender or the Administrative Agent, as
the case may be, under any Letter of Credit is paid to such Issuing Lender or
the Administrative Agent, as the case may be, within three Business Days after
the date such payment is due (provided that demand for payment is received prior
to 2:00 P.M., New York City time), such L/C Participant shall pay to the
Administrative Agent, for the account of such Issuing Lender or for the account
of the Administrative Agent, as the case may be, on demand (and thereafter, if
applicable, the Administrative Agent shall promptly pay to such Issuing Lender)
an amount equal to the product of (i) such Participation Amount, times (ii) the
daily average Federal Funds Effective Rate during the period from and including
the date such payment is required to the date on which such payment is
immediately available to such Issuing Lender or the Administrative Agent, as
applicable, times (iii) a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360. If any
Participation Amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender or for the account of the Administrative Agent,
as the case may be, by such L/C Participant within three Business Days after the
date such payment is due, the Administrative Agent on behalf of such Issuing
Lender or on its own behalf, as the case may be, shall be entitled to recover
from such L/C Participant, on demand, such Participation Amount with interest
thereon calculated from such due date at the rate per annum applicable to Base
Rate Loans under the Revolving Credit

 

-40-



--------------------------------------------------------------------------------

Facility. A certificate of the Administrative Agent submitted on behalf of an
Issuing Lender or on its own behalf, as the case may be, to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after an Issuing Lender or the Administrative Agent
has made payment under or in respect of any Letter of Credit and has received
from any L/C Participant its pro rata share of such payment in accordance with
Section 3.4(a), such Issuing Lender or the Administrative Agent receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the relevant
Issuing Lender or the Administrative Agent, as the case may be), or any payment
of interest on account thereof, such Issuing Lender or the Administrative Agent,
as the case may be, will distribute to the Administrative Agent for the account
of such L/C Participant (and thereafter the Administrative Agent will promptly
distribute to such L/C Participant) its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
or the Administrative Agent shall be required to be returned by such Issuing
Lender or the Administrative Agent, as the case may be, such L/C Participant
shall return to the Administrative Agent for the account of such Issuing Lender
or for the account of the Administrative Agent, as the case may be, (and
thereafter, if applicable, the Administrative Agent shall promptly pay to such
Issuing Lender) the portion thereof previously distributed by such Issuing
Lender or the Administrative Agent, as the case may be.

3.5 Reimbursement Obligation of the Borrower. The Borrower agrees, in accordance
with the terms of the provisions of this Section, to reimburse (a) in the case
of any Letter of Credit issued by an Issuing Lender which is a Lender, such
Issuing Lender for the amount of (i) such draft so paid and (ii) any taxes,
fees, charges or other costs or expenses incurred by the Issuing Lender in
connection with such payment and (b) in the case of any Letter of Credit issued
by an Issuing Lender which is not a Lender, the Administrative Agent for the
amount of any payment made by the Administrative Agent in respect of any drawing
under any such Letter of Credit. Each such payment shall be made to the relevant
Issuing Lender or the Administrative Agent, as the case may be, at its address
for notices specified herein in lawful money of the United States of America and
in immediately available funds. If any draft shall be presented for payment
under any Letter of Credit, (a) in the case of any Letter of Credit issued by an
Issuing Lender which is a Lender, such Issuing Lender shall promptly notify the
Borrower of the date and amount thereof and (b) in the case of any Letter of
Credit issued by an Issuing Lender which is not a Lender, the Administrative
Agent shall promptly notify the Borrower of the date and amount thereof. If the
relevant Issuing Lender or the Administrative Agent, as the case may be,
notifies the Borrower prior to 12:00 Noon, New York City time, on any Business
Day, of any drawing under any Letter of Credit, the Borrower shall reimburse
such Issuing Lender or the Administrative Agent, as the case may be, pursuant to
this Section with respect to such drawing on the next Business Day. If the
relevant Issuing Lender or the Administrative Agent, as the case may be,
notifies the Borrower after 12:00 Noon, New York City time, on any Business Day
of any drawing under any Letter of Credit, the Borrower shall reimburse such
Issuing Lender or the Administrative Agent, as the case may be, pursuant to this
Section with respect to such drawing on the second succeeding Business Day.
Interest shall be payable on any and all amounts remaining unpaid by the
Borrower under this Section from the date of the related drawing until payment
in full at the rate set forth in (i) until the second Business Day following the
date of such drawing, Section 2.15(b) and (ii) thereafter, Section 2.15(c). Each
drawing under any Letter of Credit shall (unless an event of the type described
in clause (i) or (ii) of Section 8(f) shall have occurred and be continuing with
respect to the Borrower, in which case the procedures specified in Section 3.4
for funding by L/C Participants shall apply) constitute a request by the
Borrower to the Administrative Agent for a borrowing pursuant to Section 2.5 of
Base Rate Loans (or, at the option of the Administrative Agent and the Swing
Line Lender in their sole discretion, a borrowing pursuant to Section 2.7 of
Swing Line Loans) in the amount of such drawing. The Borrowing Date with respect
to such borrowing shall be the date of such drawing.

3.6 Obligations Absolute. Except as otherwise provided in this Section, the
Borrower’s obligations under this Section 3 shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower may have or have had against any Issuing
Lender, the Administrative Agent, any beneficiary of a Letter of Credit or any
other Person. The Borrower also agrees with the Issuing Lenders and the
Administrative Agent that the Issuing Lenders and the Administrative Agent shall
not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.5 shall not be affected by, among

 

-41-



--------------------------------------------------------------------------------

other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lenders
and the Administrative Agent shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions resulting from the gross negligence or willful misconduct of
the relevant Issuing Lender or the Administrative Agent, as the case may be. The
Borrower agrees that any action taken or omitted by the Issuing Lenders and the
Administrative Agent under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lenders or the
Administrative Agent to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lenders to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

3.8 Auto-Extension and Auto-Reinstatement Letters of Credit. (a) If the Borrower
so requests in any Application, the applicable Issuing Lender shall agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Lender to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such Issuing Lender, the Borrower shall not be required to make a
specific request to such Issuing Lender for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) such Issuing Lender to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the date which is five Business Days prior to the Revolving Credit
Termination Date; provided, however, that such Issuing Lender shall not permit
any such extension if such Issuing Lender has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 3.1 or otherwise).

(b) If the Borrower so requests in any applicable Application, the applicable
Issuing Lender shall agree to issue a Letter of Credit that permits the
automatic reinstatement of all or a portion of the stated amount thereof after
any drawing thereunder (each, an “Auto-Reinstatement Letter of Credit”). Unless
otherwise directed by such Issuing Lender, the Borrower shall not be required to
make a specific request to such Issuing Lender to permit such reinstatement.
Once an Auto-Reinstatement Letter of Credit has been issued, the Revolving
Credit Lenders shall be deemed to have authorized such Issuing Lender to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such Letter of Credit.

3.9 Additional Collateral with Respect to Defaulting Revolving Credit Lenders.
In the event any L/C Participant, other than the applicable Issuing Lender,
becomes a Defaulting Revolving Credit Lender, within five Business Day’s written
notice by the applicable Issuing Lender to the Borrower and the Administrative
Agent (unless the applicable Issuing Lender otherwise agrees) (i) the Borrower
shall provide cash or other collateral satisfactory to such Issuing Lender
securing any reimbursement obligations the Borrower may have in the future
pursuant to Section 3.5, such collateral to have a liquidation value at least
equal to such Defaulting Revolving Credit Lender’s participation pursuant to
Section 3.4 with respect to such Issuing Lender’s Letter of Credit obligations
(other than with respect to Letters of Credit issued prior to the Restatement
Effective Date and not renewed, extended or reinstated after the Restatement
Effective Date) (the “Defaulting Revolving Credit Lender Credit Support Amount”)
or (ii) such Issuing Lender shall have entered into arrangements otherwise
satisfactory to such Issuing

 

-42-



--------------------------------------------------------------------------------

Lender with the Borrower or such Lender to eliminate such Issuing Lender’s risk
with respect to such Defaulting Revolving Credit Lender, and in each case of
(i) and (ii), such provision of collateral or such arrangements shall not
violate and shall not require the sharing of such collateral or the benefit of
such arrangement with any other person, in each case, under the terms of the
Loan Documents. Such collateral shall be returned to the Borrower or such other
arrangements shall be terminated, as the case may be, within one Business Day
after such L/C Participant has ceased to be a Defaulting Revolving Credit Lender
in accordance with the definition thereof. Any failure by the Borrower to comply
with the second immediately preceding sentence within 10 Business Days of such
written notice shall constitute a request by the Borrower for a borrowing
according to the procedures of the last two sentences of Section 3.5 in an
amount equal to the Defaulting Revolving Credit Lender Credit Support Amount.

3.10 Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.11 Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Lender and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

SECTION 4.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
each Agent and each Lender that:

4.1 Financial Condition.

(a) The unaudited pro forma consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at September 30, 2004 (including the notes thereto)
(the “Pro Forma Balance Sheet”), copies of which have heretofore been furnished
to each Lender, has been prepared giving effect (as if such events had occurred
on such date) to (i) the Loans to be made on the Effective Date and the use of
proceeds thereof and (ii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Balance Sheet has been prepared based on the best
information reasonably available to Holdings as of the date of delivery thereof
and on good faith estimates and assumptions believed to be reasonable at the
time made, and presents fairly in all material respects on a pro forma basis the
estimated financial position of Holdings and its consolidated Subsidiaries as at
September 30, 2004, assuming that the events specified in the preceding sentence
had actually occurred at such date.

(b) The audited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at December 31, 2002 and December 31, 2003, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers L.L.P., present fairly in all material respects the
financial condition of Holdings and its consolidated Subsidiaries as at such
date, and the results of its operations and its cash flows for the respective
fiscal years then ended. The unaudited consolidated balance sheet of Holdings
and its consolidated Subsidiaries as at September 30, 2004, and the related
unaudited consolidated statements of income and cash flows for the nine-month
period ended on such date, present fairly in all material respects the
consolidated financial condition of Holdings and its consolidated Subsidiaries
as at such date, and the combined results of its operations and its combined
cash flows for the three-month period then ended (subject to normal year-end
audit adjustments). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein and for the absence of
certain notes thereto). Except as set forth on Schedule 4.1(b), as of the
Effective Date, Holdings, the Borrower and their respective Subsidiaries (i) do
not have any material Guarantee Obligations, contingent liabilities or
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments,

 

-43-



--------------------------------------------------------------------------------

including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, which are
not reflected in the most recent financial statements referred to in this
paragraph but which would in accordance with GAAP be so reflected in a
consolidated balance sheet of the Borrower as of the Effective Date or (ii) are
not party to any arrangement to pay principal or interest with respect to any
Indebtedness of any Person which is not reflected in the most recent financial
statements referred to in this paragraph, (x) which was incurred by the Borrower
or any of its Subsidiaries or guaranteed by the Borrower or any of its
Subsidiaries at any time or the proceeds of which are or were transferred to or
used by the Borrower or any of its Subsidiaries and (y) the payments in respect
of which are intended to be made with the proceeds of payments to such Person by
the Borrower or any of its consolidated Subsidiaries or with any Indebtedness or
Capital Stock issued by the Borrower or any such Subsidiary.

4.2 No Change. Since December 31, 2003 there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each of Holdings, the Borrower and their
respective Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority, and the legal right, to own and operate its material
Properties, to lease the material Properties it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification, except to the extent the failure to be so
qualified and/or in good standing could not reasonably be expected to have a
Material Adverse Effect, and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder. Each Loan Party has taken all necessary corporate action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and, in the case of the Borrower, to authorize the borrowings on the terms
and conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except (i) the filings referred to in
Section 4.19 and (ii) consents, authorizations, filings and notices required
after the Effective Date in the ordinary course of business which have been
obtained or made and are in full force and effect. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of Holdings, the Borrower or any of their
respective Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Contractual Obligation
applicable to the Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

4.6 No Material Litigation. Except as disclosed on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Holdings or the Borrower,
threatened by or against Holdings, the Borrower or any of their respective
Subsidiaries or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or (b) which could reasonably be expected
to have a Material Adverse Effect.

 

-44-



--------------------------------------------------------------------------------

4.7 No Default. Neither Holdings, the Borrower nor any of their respective
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

4.8 Ownership of Property; Liens. Each of Holdings, the Borrower and their
respective Subsidiaries has title in fee simple to, or a valid leasehold
interest in, all its material real property, and good title to, or a valid
leasehold interest in, all its other Property material to the conduct of its
Business, and none of such Property is subject to any Lien except as permitted
by Section 7.3.

4.9 Intellectual Property. Holdings, the Borrower and each of their respective
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted, except for any failure
to so own or license Intellectual Property which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No claim has been asserted and is pending by any Person against Holdings, the
Borrower or any of their respective Subsidiaries challenging or questioning the
use of any Intellectual Property by Holdings, the Borrower or any of their
respective Subsidiaries or the validity or effectiveness of any Intellectual
Property used by Holdings, the Borrower or any of their respective Subsidiaries,
except for any claims which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The use of
Intellectual Property by Holdings, the Borrower and their respective
Subsidiaries does not infringe on the rights of any Person in any material
respect and in any manner which could reasonably be expected to have a Material
Adverse Effect.

4.10 Taxes. Each of Holdings, the Borrower and each of their respective
Subsidiaries has filed or caused to be filed all Federal, state and other
material tax returns which are required to be filed and has paid all material
taxes shown to be due and payable on said returns prior to the date penalties or
interest attach thereto or on any assessments made against it or any of its
Property and all other material taxes, fees or other charges imposed on it or
any of its Property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Holdings, the Borrower or their respective
Subsidiaries, as the case may be); no tax Lien has been filed which is not
permitted under Section 7.3, and, to the knowledge of Holdings and the Borrower,
no claim is being asserted, with respect to any such tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under or Regulation U as now and from time to time
hereafter in effect or for any purpose which violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 referred to in Regulation U.

4.12 Labor Matters. There are no strikes or other labor disputes against
Holdings, the Borrower or any of their respective Subsidiaries pending or, to
the knowledge of Holdings or the Borrower, threatened that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse Effect.
Hours worked by and payment made to employees of Holdings, the Borrower and
their respective Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters that (individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect. All payments due from Holdings, the Borrower or
any of their respective Subsidiaries on account of employee health and welfare
insurance that (individually or in the aggregate) could reasonably be expected
to have a Material Adverse Effect if not paid have been paid or accrued as a
liability on the books of Holdings, the Borrower or the relevant Subsidiary.

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of

 

-45-



--------------------------------------------------------------------------------

all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount. Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan which has resulted or
could reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) which limits its ability to incur Indebtedness as contemplated
hereby.

4.15 Subsidiaries. The Subsidiaries listed on Schedule 4.15 constitute all the
Subsidiaries of Holdings and the Borrower at the date hereof.

4.16 Use of Proceeds. The proceeds of the Existing Term Loans were used to
finance a portion of the Purchase and to pay related fees and expenses. The
proceeds of the Additional Term Loans shall be used to finance a portion of the
CLD Acquisition and to pay related fees and expenses. The proceeds of the
Revolving Credit Loans and the Swing Line Loans, and the Letters of Credit,
shall be used for general corporate purposes.

4.17 Environmental Matters. Except as set forth on Schedule 4.17:

(a) The facilities and properties owned, leased or operated by Holdings, the
Borrower or any of their respective Subsidiaries (the “Properties”) do not
contain any Materials of Environmental Concern in amounts or concentrations or
under circumstances which (i) constitute a violation of, or (ii) could give rise
to liability under, any Environmental Law, except in either case insofar as such
violation or liability, or any aggregation thereof, could not reasonably be
expected to result in a Material Adverse Effect.

(b) The Properties and all operations at the Properties are in compliance, and
have in the last five years been in material compliance, with all applicable
Environmental Laws, except for any failures to comply which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and there is no contamination at, under or about the Properties or
violation of any Environmental Law with respect to the Properties or the
business operated by Holdings, the Borrower or any of their respective
Subsidiaries (the “Business”) which could reasonably be expected to result in a
Material Adverse Effect. Neither Holdings, the Borrower nor any of their
respective Subsidiaries has assumed any liability of any other Person under
Environmental Laws which could reasonably be expected to have a Material Adverse
Effect.

(c) Neither Holdings, the Borrower nor any of their respective Subsidiaries has
received any written notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the Business,
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened, except insofar as such
notice or threatened notice, or any aggregation thereof, does not involve a
matter or matters that constitute a breach of any other representation contained
in this Section 4.17.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability

 

-46-



--------------------------------------------------------------------------------

under, any applicable Environmental Law, except insofar as any such violation or
liability referred to in this paragraph, or any aggregation thereof, could not
reasonably be expected to result in a Material Adverse Effect.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings or the Borrower, threatened, under any
Environmental Law to which Holdings, the Borrower or any of their respective
Subsidiaries is or will be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business, except insofar as such proceeding, action,
decree, order or other requirement, or any aggregation thereof, could not
reasonably be expected to result in a Material Adverse Effect.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of Holdings, the Borrower or any of their respective Subsidiaries in connection
with the Properties or otherwise in connection with the Business, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws, except insofar as any such violation or liability referred
to in this paragraph, or any aggregation thereof, could not reasonably be
expected to result in a Material Adverse Effect.

4.18 Accuracy of Information, etc. Subject to the next succeeding sentence and
to the qualification provided therein, no statement or information contained in
this Agreement, any other Loan Document, the Confidential Information Memorandum
or any other document, certificate or statement furnished to the Administrative
Agent or the Lenders or any of them, by or on behalf of any Loan Party for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole, contained, as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein, taken as a whole, not misleading. The
projections and pro forma financial information and the industry-related
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents, in the Confidential Information
Memorandum or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

4.19 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement, stock certificates representing such Pledged Stock
having been delivered to the Administrative Agent, together with proper
endorsements executed in blank and, in the case of the UCC Filing Collateral
described in the Guarantee and Collateral Agreement, financing statements
specified on Schedule 4.19(a) in appropriate form having been filed in the
offices specified on Schedule 4.19(a), the Guarantee and Collateral Agreement,
except as otherwise provided therein, constitutes a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person other than Liens permitted under Section 7.3 (except
Section 7.3(j)).

(b) Each Mortgage is effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
the Mortgaged Properties described therein and proceeds

 

-47-



--------------------------------------------------------------------------------

thereof, and when the Mortgages are filed in the offices specified on Schedule
4.19(b), such Mortgage shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person other than Liens permitted under Section 7.3 (except Section 7.3(j)).
Schedule 1.1 lists each parcel of real property in the United States owned in
fee simple by the Borrower or any of its Subsidiaries as of the Effective Date
which, as of such date, has a value, in the reasonable opinion of the Borrower,
in excess of $1,000,000.

4.20 Solvency. The Loan Parties are, and after giving effect to the incurrence
of all Indebtedness and obligations being incurred in connection herewith will
be and will continue to be, Solvent.

4.21 Senior Indebtedness. All “Indebtedness” outstanding hereunder constitutes
“Senior Debt” and “Designated Senior Debt” of the Borrower. No “Indebtedness”
(other than “Indebtedness” outstanding hereunder) has been designated as
“Designated Senior Debt” under the Senior Subordinated Note Indenture (as each
quoted term is defined in the Senior Subordinated Note Indenture).

4.22 Regulation H. No Mortgage, other than Mortgages for which the Borrower has
delivered notice to the Administrative Agent, encumbers improved real property
which is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

4.23 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Purchase Documents and the Senior Subordinated
Note Indenture, including any amendments, supplements or modifications with
respect to any of the foregoing.

SECTION 5.

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it was subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Effective Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of Holdings and
the Borrower and each Lender whose name appears on the signature pages to this
Agreement, (ii) the Guarantee and Collateral Agreement, executed and delivered
by a duly authorized officer of Holdings, the Borrower and each Subsidiary
Guarantor, (iii) a Mortgage covering each of the Mortgaged Properties, executed
and delivered by a duly authorized officer of each party thereto and (iv) a
Lender Addendum executed and delivered by each Lender (other than any Lender
whose name appears on the signature pages to this Agreement).

(b) Acquisition, etc. The following transactions shall have been consummated, in
each case on terms and conditions reasonably satisfactory to the Lenders:

(i) The Purchase shall have been consummated or shall be consummated
substantially simultaneously with the closing under this Agreement in accordance
with the Purchase Agreement and all other related documentation, and no material
provision of the Purchase Agreement shall have been waived, amended,
supplemented or otherwise modified in any manner that is adverse to the
interests of the Lenders without the prior written consent of the Administrative
Agent.

(ii) The Equity Financing shall have been consummated.

 

-48-



--------------------------------------------------------------------------------

(iii) The Borrower shall have received at least $150,000,000 in gross cash
proceeds from the issuance of the Senior Subordinated Notes.

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of Holdings and its consolidated Subsidiaries for the 2002 and 2003
fiscal years and (iii) interim consolidated financial statements of Holdings and
its consolidated Subsidiaries for the nine-month period ended on or about
September 30, 2004, and such interim financial statements shall not, in the
reasonable judgment of the Lenders, reflect any material adverse change in the
consolidated financial condition of Holdings and its consolidated Subsidiaries,
as reflected in the financial statement or projections contained in the
Confidential Information Memorandum.

(d) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary in connection with this Agreement, the Purchase,
the continuing operations of Holdings, the Borrower and their respective
Subsidiaries and the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
Purchase, this Agreement or the financing contemplated hereby.

(e) Fees. The Lenders, the Arranger and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented, on or before the Effective Date. All such amounts will be paid
with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.

(f) Business Plan. The Lenders shall have received a satisfactory business plan
for fiscal years 2005-2011, and any differences between such information and
corresponding information provided in writing to the Administrative Agent
previously shall be satisfactory to the Administrative Agent in all material
respects.

(g) Solvency Certificate. The Lenders shall have received a solvency certificate
from the chief financial officer of Holdings which shall document the solvency
of Holdings and its Subsidiaries considered as a whole and of Holdings and its
Subsidiaries considered as a whole after giving effect to this Agreement and the
transactions contemplated hereby and shall otherwise be in form and substance
satisfactory to the Lenders.

(h) Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a certificate of each Loan Party, dated the
Effective Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments.

(i) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Debevoise & Plimpton LLP, counsel to Holdings, the
Borrower and its Subsidiaries, substantially in the form of Exhibit F-1;

(ii) the legal opinion of Richards, Layton & Finger, Delaware counsel to
Holdings, the Borrower and its Subsidiaries, substantially in the form of
Exhibit F-2; and

(iii) the legal opinion of local counsel in each of Wisconsin and Florida and of
such other special and local counsel as may be reasonably required by the
Administrative Agent.

 

-49-



--------------------------------------------------------------------------------

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require and shall be addressed to the Administrative Agent and the
Lenders.

(j) Title Insurance; Surveys.

(i) The Administrative Agent shall have received, and the title insurance
company issuing the policy referred to in clause (ii) below (the “Title
Insurance Company”) shall have received, (A) ATLA/ACSM Land Title Survey dated
September 9, 2004, last revised October 5, 2004, Network Project #20040764/1,
prepared by Bannerman Surveyors, 4997 Highway 90, Marianna, FL. and
(B) ATLA/ACSM Land Title Survey dated September 4, last revised October 5, 2004,
Project # 04-170, prepared by Lampert-Lee & Associates, 10968 Highway 54 East,
Wisconsin Rapids, WI.

(ii) The Administrative Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance. Each such policy shall (A) be in an
amount reasonably satisfactory to the Administrative Agent; (B) be issued at
ordinary rates; (C) insure that the Mortgage insured thereby creates a valid
first Lien on such Mortgaged Property free and clear of all defects and
encumbrances, except those permitted by Section 7.3 (except Section 7.3(j));
(D) name the Administrative Agent for the benefit of the Secured Parties as the
insured thereunder; (E) be in the form of ALTA Loan Policy - 1970 (Amended
10/17/70 and 10/17/84) (or equivalent policies); (F) contain such endorsements
and affirmative coverage as the Administrative Agent may reasonably request and
(G) be issued by title companies satisfactory to the Administrative Agent
(including any such title companies acting as co-insurers or reinsurers, at the
option of the Administrative Agent). The Administrative Agent shall have
received evidence reasonably satisfactory to it that all premiums in respect of
each such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid.

(iii) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (ii) above and a copy of all other material
documents affecting the Mortgaged Properties.

(k) Termination of Existing Credit Facilities. The Administrative Agent shall
have received evidence reasonably satisfactory to the Administrative Agent that
the Existing Credit Facilities shall be simultaneously terminated, all amounts
thereunder shall be simultaneously paid in full and arrangements satisfactory to
the Administrative Agent shall have been made for the termination of Liens and
security interests granted in connection therewith.

(l) Perfection Matters. The Administrative Agent shall have received all
documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create or perfect the Liens intended to
be created under the Guarantee and Collateral Agreement.

(m) Insurance. The Administrative Agent shall have received a certificate of
insurance specifying insurance coverage in place on the Effective Date in
compliance with Section 5.3 of the Guarantee and Collateral Agreement and loss
payee endorsement in favor of the Administrative Agent with respect to casualty
insurance.

(n) Related Agreements. The Administrative Agent shall have received (in a form
reasonably satisfactory to the Administrative Agent), true and correct copies,
certified as to authenticity by the Borrower, of (i) the Senior Subordinated
Note Indenture, (ii) the Purchase Documents and (iii) such other documents or
instruments as may be reasonably requested by the Administrative Agent,
including, without limitation, a copy of any debt instrument, security agreement
or other material contract to which the Loan Parties may be a party.

 

-50-



--------------------------------------------------------------------------------

(o) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statement or other filings or recordations should be made to evidence
or perfect security interests in all assets of the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Party, except for Liens
permitted by Section 7.3.

(p) Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged Notes. The
Administrative Agent shall have received (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, (ii) an
Acknowledgment and Consent, substantially in the form of Annex II to the
Guarantee and Collateral Agreement, duly executed by any issuer of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement that is not itself a
party to the Guarantee and Collateral Agreement and (iii) each promissory note
pledged pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
satisfactory to the Administrative Agent) by the pledgor thereof.

(q) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.3),
shall have been filed, registered or recorded or shall have been delivered to
the Administrative Agent be in proper form for filing, registration or
recordation.

(r) PATRIOT Act. The Lenders shall have received, sufficiently in advance of the
Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the United States
PATRIOT Act.

(s) Minimum EBITDA. The Administrative Agent shall have received a certificate
of a Responsible Officer demonstrating that pro forma consolidated Adjusted
EBITDA of the Borrower and its Subsidiaries (defined and calculated in
accordance with the previously filed S-1 Registration Statement of the Borrower)
for the twelve-month period ended with the fiscal quarter for which financial
statements are available that ended most recently prior to the Effective Date
was at least $59,000,000.

(t) No Change. There shall not have occurred any event, development or
circumstance since December 31, 2003 that has caused a Material Adverse Change.
As used in this Section 5.1(t), a “Material Adverse Change” means any effect,
change, development or circumstance that, individually or in the aggregate, is
materially adverse to the business, assets, results of operations or financial
condition of Holdings and its Subsidiaries, taken as a whole, but excluding any
effect, change, development or circumstance resulting or arising from (i) any
general deterioration in the economy or change in financial or market conditions
generally affecting the industries in which Holdings and its Subsidiaries
operate (except to the extent such deteriorations or changes have a
disproportionate material adverse impact on Holdings and its Subsidiaries in
relation to other persons operating in the industries in which Holdings and its
Subsidiaries operate), (ii) the announcement or pendency of the transactions
contemplated by the Purchase Agreement, (iii) any act of terrorism, sabotage,
declaration of war, military action or other global unrest or international
hostilities, or any escalation or worsening of any of the foregoing, (iv) the
disclosure of the fact that the Sponsor is the prospective acquirer of Holdings
and its Subsidiaries, (v) changes in law, (vi) changes in GAAP or
(vii) compliance with the terms of, or the taking of any action required or
contemplated by, the Purchase Agreement.

(u) Ratings. The Facilities shall have received ratings from each of Moody’s and
S&P.

 

-51-



--------------------------------------------------------------------------------

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it hereunder on any date
(including, without limitation, its initial extension of credit) is subject to
the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date; provided that the representation contained in Section 4.2 need not be
true and correct in all material respects on and as of the Effective Date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance, extension, renewal or reinstatement of a Letter
of Credit on behalf of the Borrower hereunder shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.2 have been satisfied.

SECTION 6.

AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit (which has not been cash
collateralized in the manner described in the final paragraph of Section 8)
remains outstanding or any Loan or other amount is owing (including, without
limitation, accrued interest and fees) to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall and shall cause each of its
Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (for distribution
to the Lenders):

(a) as soon as available, but in any event within 90 days (or such shorter
period in which Holdings or the Borrower shall have filed their Annual Reports
on Form 10-K, if at any time in the future the same becomes relevant, giving
effect to any permitted extensions of such filing periods) after the end of each
fiscal year of Holdings, a copy of (i) the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, in each case setting forth in comparative form the figures for the
previous year, reported on without a ‘going concern’ or like qualification or
exception, or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers L.L.P. or other independent certified public accountants
of nationally recognized standing and (ii) a schedule showing the Borrower and
its consolidated Subsidiaries, and Holdings, each on a stand-alone basis for the
periods set forth in clause (i) above, which schedules are based on the
financial statements described in clause (i) above;

(b) as soon as available, but in any event not later than 45 days (or such
shorter period in which Holdings or the Borrower shall have filed their
Quarterly Reports on Form 10-Q, if at any time in the future the same becomes
relevant, giving effect to any permitted extensions of such filing periods)
after the end of each of the first three quarterly periods of each fiscal year
of Holdings, a copy of (i) the unaudited consolidated balance sheet of Holdings
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
certain footnotes) and (ii) a schedule showing the Borrower and its consolidated
Subsidiaries, and Holdings, each on a stand-alone basis for the periods set
forth in clause (i) above, which schedules are based on the financial statements
described in clause (i) above; and

 

-52-



--------------------------------------------------------------------------------

(c) as soon as available, but in any event not later than 30 days after the end
of each month occurring during each fiscal year of Holdings (other than the
third, sixth, ninth and twelfth such month), a copy of (i) the unaudited
consolidated balance sheets of Holdings and its consolidated Subsidiaries as at
the end of such month and the related unaudited consolidated statements of
income and of cash flows for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments and the absence of certain footnotes) and (ii) a schedule showing
the Borrower and its consolidated Subsidiaries, and Holdings, each on a
stand-alone basis for the periods set forth in clause (i) above, which schedules
are based on the financial statements described in clause (i) above;

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

6.2 Certificates; Other Information. Furnish to the Administrative Agent (for
distribution to each Lender) or, in the case of clause (h), to the relevant
Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under Section 7.1, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (x) a Compliance Certificate containing all
information necessary for determining compliance by Holdings, the Borrower and
their respective Subsidiaries with the provisions of this Agreement referred to
therein (including, without limitation, Section 7.1) as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be, and (y) to
the extent not previously disclosed to the Administrative Agent, a listing of
any county or state within the United States where any Loan Party keeps
inventory or equipment and of any Intellectual Property acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(y) (or, in the case of the first such list so delivered, since the Effective
Date);

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year for Holdings and its Subsidiaries (including projected
consolidated balance sheets of Holdings and its Subsidiaries and supporting
schedules showing the Borrower and its consolidated Subsidiaries, and Holdings,
each on a stand-alone basis as of the end of the following fiscal year and the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income for Holdings and its Subsidiaries and
supporting schedules showing the Borrower and its consolidated Subsidiaries, and
Holdings, each on a stand-alone basis) and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year which are delivered to the sole member of Holdings for its review
(collectively, the ‘Projections’), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions at
the time made in light of the circumstances then existing and that such
Responsible Officer has no reason to believe that such Projections are incorrect
or misleading in any material respect;

(d) within 45 days after the end of each fiscal quarter of the Borrower during
any period in which the Borrower is not required to file periodic reports on
Forms 10-K and 10-Q with the Securities and Exchange Commission, a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for such fiscal quarter and for the period
from the beginning of

 

-53-



--------------------------------------------------------------------------------

the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year when comparisons are required under Section 6.1;

(e) no later than 10 Business Days prior to the proposed effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Senior Subordinated Note
Indenture or the Purchase Documents which is prohibited by Section 7.9 or 7.16
(and the effectiveness of any such proposed amendment, supplement, waiver or
other modification shall be conditioned upon the receipt of any necessary
consent thereto required under this Agreement);

(f) within five days after the same are sent, copies of all financial statements
and reports (including reports on Form 10-K, 10-Q and 8-K) which Holdings or the
Borrower sends generally to the holders of any class of its debt securities or
public equity securities and, promptly after the same are filed, copies of all
financial statements and reports which Holdings or the Borrower may make to, or
file with, the Securities and Exchange Commission or any successor or analogous
Governmental Authority;

(g) promptly upon receipt thereof, copies of any management or other similar
letters received from the accountants performing the audit of the financial
statements pursuant to Section 6.1(a); and

(h) promptly, such additional financial and other information concerning
Holdings, the Borrower or any of their respective Subsidiaries as any Lender may
from time to time reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where (a) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of Holdings, the Borrower or their respective Subsidiaries, as the case
may be, or (b) the failure to so pay, discharge or otherwise satisfy any such
obligations could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

6.4 Conduct of Business and Maintenance of Existence, etc. (a) (i) Preserve,
renew and keep in full force and effect its existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations (other
than in respect of Indebtedness) and Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all material tangible Property
useful and necessary in its business in good working order and condition,
ordinary wear and tear and damage occurring as a result of a casualty event
excepted, and (b) maintain with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all material Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and
(b) permit representatives of any Lender, at its own expense, to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of Holdings, the Borrower and their respective Subsidiaries with
officers and employees of Holdings, the Borrower and their respective
Subsidiaries and, in the presence of a Responsible Officer, with its independent
certified public accountants, provided that all such visits and inspections
shall be coordinated through the Administrative Agent.

 

-54-



--------------------------------------------------------------------------------

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding which may exist at any time
affecting Holdings, the Borrower or any of their respective Subsidiaries, which
in either case, if not cured or if adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect;

(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof unless any such event
could not, individually or together with all such other events, result in any
liability to the Borrower or any Commonly Controlled Entity which could
reasonably be expected to have a Material Adverse Effect: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan; and

(d) any development or event which has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.

6.8 Environmental Laws.

(a) Comply with, and ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except for
such failures to comply which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except for, in each case, such
failures which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

6.9 Interest Rate Protection. In the case of the Borrower, within 270 days after
the Effective Date, enter into Hedge Agreements to the extent necessary to
provide that a notional amount of 33 1/3% of the aggregate principal amount of
the Term Loans is subject to interest rate protection for a period of not less
than three years, which Hedge Agreements shall have terms and conditions
reasonably satisfactory to the Administrative Agent.

6.10 Additional Collateral, etc.

(a) With respect to any Property acquired after the Effective Date by Holdings,
the Borrower or any other Guarantor (other than (x) any Property described in
paragraph (b), (c) or (d) below and (y) any Property subject to a Lien expressly
permitted by Section 7.3(g), 7.3(k), 7.3(n), 7.3(p), 7.3(q), 7.3(r), 7.3(v) or
7.3(w) to the extent the terms of the agreements with respect to such Liens
prohibit the granting of a Lien for the benefit of the Secured Parties on such
Property) as to which the Administrative Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such Property and

 

-55-



--------------------------------------------------------------------------------

(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such Property (subject to Liens permitted under Section 7.3
(except Section 7.3(j)), including without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Effective Date by Holdings, the Borrower or any other Guarantor (other than any
such real property subject to a Lien expressly permitted by Section 7.3(g) or
7.3(k)), promptly (i) execute and deliver a first priority Mortgage in favor of
the Administrative Agent, for the benefit of the Secured Parties, covering such
real property (subject to Liens permitted under Section 7.3 (except
Section 7.3(j))), (ii) if requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real estate
(or such other amount as shall be reasonably specified by the Administrative
Agent) as well as a current ALTA survey thereof, together with a surveyor’s
certificate, and (y) any consents or estoppels reasonably deemed necessary by
the Administrative Agent in connection with such mortgage or deed of trust, each
of the foregoing in form and substance reasonably satisfactory to the
Administrative Agent, and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent. Any of such
requests by the Administrative Agent will be made in light of the value of such
real property and the cost and availability of such surveys, title insurance
policies, environmental reports and other documents and whether the delivery of
such surveys, title insurance policies, environmental reports and other
documents would be customary in connection with such grant of such Lien in
similar circumstances.

(c) With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Effective Date (which, for the purposes of this
paragraph, shall include any existing Subsidiary that ceases to be an Excluded
Subsidiary), by Holdings, the Borrower or any of their respective Subsidiaries,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary which is owned by Holdings, the Borrower or any of
their respective Domestic Subsidiaries (subject to Liens permitted under
Section 7.3 (except Section 7.3(j))), (ii) deliver to the Administrative Agent
the certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of
Holdings, the Borrower or such Subsidiary, as the case may be, (iii) cause such
new Subsidiary (A) to become a party to the Guarantee and Collateral Agreement
and (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary (subject to Liens
permitted under Section 7.3 (except Section 7.3(j))), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent, and (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(d) With respect to any new Excluded Subsidiary created or acquired after the
Effective Date by Holdings, the Borrower or any of their respective Subsidiaries
(other than an Excluded Subsidiary), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable in order to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
which is owned by Holdings, the Borrower or any of their respective Subsidiaries
(other than an Excluded Subsidiary) (provided that in no event shall more than
65% of the total outstanding Capital Stock of any such new Foreign Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of
Holdings, the Borrower or such Subsidiary, as the case may be, and take such
other action as may be necessary in the

 

-56-



--------------------------------------------------------------------------------

opinion of the Administrative Agent, to perfect the Lien of the Administrative
Agent thereon, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

6.11 Further Assurances. In the case of the Borrower, from time to time execute
and deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may reasonably request, for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Secured
Parties with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds thereof or with respect to any other property or
assets hereafter acquired by the Borrower which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

SECTION 7.

NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit (which has not been cash
collateralized in the manner described in the final paragraph of Section 8)
remains outstanding or any Loan or other amount (including, without limitation,
accrued interest and fees) is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of the Borrower
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

Fiscal Period

   Consolidated
Leverage Ratio

June 30, 2005

   6.50 to 1.00

September 30, 2005

   6.50 to 1.00

December 31, 2005

   6.50 to 1.00

March 31, 2006

   6.50 to 1.00

June 30, 2006

   6.25 to 1.00

September 30, 2006

   6.25 to 1.00

December 31, 2006

   5.75 to 1.00

March 31, 2007

   5.75 to 1.00

June 30, 2007

   6.00 to 1.00

September 30, 2007

   5.75 to 1.00

December 31, 2007

   5.00 to 1.00

March 31, 2008

   5.00 to 1.00

June 30, 2008

   5.00 to 1.00

September 30, 2008

   5.00 to 1.00

December 31, 2008

   4.50 to 1.00

March 31, 2009

   4.50 to 1.00

June 30, 2009

   4.50 to 1.00

 

-57-



--------------------------------------------------------------------------------

Fiscal Period

   Consolidated
Leverage Ratio

September 30, 2009

   4.50 to 1.00

December 31, 2009

   4.25 to 1.00

March 31, 2010

   4.25 to 1.00

June 30, 2010

   4.25 to 1.00

September 30, 2010

   4.25 to 1.00

December 31, 2010

   4.00 to 1.00

March 31, 2011

   4.00 to 1.00

June 30, 2011

   4.00 to 1.00

September 30, 2011

   4.00 to 1.00

December 31, 2011

   4.00 to 1.00

; provided, that for the purposes of determining the Consolidated Leverage Ratio
for the fiscal quarters of the Borrower ended September 30, 2006, December 31,
2006 and March 31, 2007, Adjusted EBITDA for the relevant period shall be deemed
to equal Adjusted EBITDA for such fiscal quarter with respect to the Borrower
and its Subsidiaries (other than subsidiaries and assets acquired in connection
with the CLD Acquisition) plus $8,400,000, $5,600,000 and $2,800,000,
respectively, which amounts shall be deemed to constitute the Adjusted EBITDA of
such subsidiaries and assets acquired in connection with the CLD Acquisition.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter; provided, that for the
purposes of determining the Consolidated Interest Coverage Ratio for the fiscal
quarters of the Borrower ended September 30, 2006, December 31, 2006 and
March 31, 2007, Adjusted EBITDA for the relevant period shall be deemed to equal
Adjusted EBITDA for such fiscal quarter with respect to the Borrower and its
Subsidiaries (other than subsidiaries and assets acquired in connection with the
CLD Acquisition) plus $8,400,000, $5,600,000 and $2,800,000, respectively, which
amounts shall be deemed to constitute the Adjusted EBITDA of such subsidiaries
and assets acquired in connection with the CLD Acquisition:

 

Fiscal Period

   Consolidated Interest
Coverage Ratio

June 30, 2005

   1.75 to 1.00

September 30, 2005

   1.75 to 1.00

December 31, 2005

   1.75 to 1.00

March 31, 2006

   1.75 to 1.00

June 30, 2006

   1.75 to 1.00

September 30, 2006

   2.00 to 1.00

December 31, 2006

   2.00 to 1.00

March 31, 2007

   2.00 to 1.00

June 30, 2007

   2.00 to 1.00

September 30, 2007

   2.00 to 1.00

December 31, 2007

   2.25 to 1.00

March 31, 2008

   2.25 to 1.00

June 30, 2008

   2.25 to 1.00

September 30, 2008

   2.25 to 1.00

December 31, 2008

   2.25 to 1.00

March 31, 2009

   2.25 to 1.00

June 30, 2009

   2.25 to 1.00

September 30, 2009

   2.25 to 1.00

December 31, 2009

   2.50 to 1.00

March 31, 2010

   2.50 to 1.00

June 30, 2010

   2.50 to 1.00

 

-58-



--------------------------------------------------------------------------------

Fiscal Period

   Consolidated Leverage
Coverage Ratio

September 30, 2010

   2.50 to 1.00

December 31, 2010

   2.75 to 1.00

March 31, 2011

   2.75 to 1.00

June 30, 2011

   2.75 to 1.00

September 30, 2011

   2.75 to 1.00

December 31, 2011

   2.75 to 1.00

7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document (including
Indebtedness in respect of Loans and Letters of Credit);

(b) Indebtedness of the Borrower to any Subsidiary and, subject to
Section 7.8(i) in the case of Indebtedness of a Subsidiary that is not a
Subsidiary Guarantor, of any Subsidiary to the Borrower or any other Subsidiary;

(c) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $7,500,000 at any one time outstanding;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d);

(e) subject to Section 7.8(i) in the case of Guarantee Obligations in respect of
obligations of Subsidiaries that are not Subsidiary Guarantors, Guarantee
Obligations made in the ordinary course of business by the Borrower or any of
its Subsidiaries of obligations (other than Indebtedness) of the Borrower or any
Subsidiary;

(f) (i) Indebtedness of the Borrower and Alliance Laundry Corporation in respect
of (A) the Senior Subordinated Notes in an aggregate principal amount not to
exceed $150,000,000 or (B) any other senior subordinated notes issued to
refinance the Senior Subordinated Notes having substantially the same terms and
conditions as the Senior Subordinated Notes (except that the final maturity
thereof shall be longer than the final maturity of the Senior Subordinated
Notes) and in an aggregate principal amount not to exceed $150,000,000 and
(ii) Guarantee Obligations of Holdings or any Subsidiary Guarantor in respect of
such Indebtedness; provided that any Indebtedness permitted under clause (i)(B)
and any such Guarantee Obligations are subordinated to the same extent as the
obligations of the Borrower and Alliance Laundry Corporation in respect of the
Senior Subordinated Notes;

(g) Indebtedness in respect of Capital Lease Obligations incurred in connection
with the CLD Acquisition in an aggregate principal amount not to exceed
$1,500,000;

(h) Indebtedness of the Borrower or any of its Subsidiaries arising out of any
Sale/Leaseback Transaction permitted under Section 7.11 in an aggregate amount
not to exceed $2,500,000;

(i) (i) Indebtedness of a Person which becomes a Subsidiary after the Effective
Date pursuant to an Acquisition or Subsidiary Acquisition permitted under
Section 7.8(i), (ii) Indebtedness secured by Liens permitted under
Section 7.3(k) and (iii) Indebtedness of a Person assumed by the Borrower or any
Subsidiary Guarantor pursuant to a merger of such Person with and into the
Borrower or such Subsidiary Guarantor pursuant to an Acquisition or Subsidiary
Acquisition permitted under Section 7.8(i), provided that, (A) such Indebtedness
was not incurred or created in connection with or in anticipation of the
relevant Acquisition or Subsidiary Acquisition and (B) no Default or Event of
Default would result therefrom;

 

-59-



--------------------------------------------------------------------------------

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of notice to the Borrower or the relevant
Subsidiary of its incurrence;

(k) Indebtedness of Holdings in respect of Management Notes;

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, completion guarantees or other similar obligations arising in the
ordinary course of business, provided that no such bond or similar obligation is
provided to secure the repayment of other Indebtedness;

(m) Indebtedness arising out of purchase price adjustments and customary
indemnifications by the Borrower or any of its Subsidiaries in connection with
the Purchase or any Acquisition or Subsidiary Acquisition permitted under
Section 7.8;

(n) Indebtedness of the Borrower or any of its Subsidiaries in respect of
industrial revenue bonds issued to finance the expansion of any facility of the
Borrower or its Subsidiaries, provided that the aggregate principal amount of
such Indebtedness does not exceed $10,000,000;

(o) (i) Indebtedness of any Foreign Subsidiary incurred to finance the working
capital requirements of such Foreign Subsidiary in an amount not to exceed the
sum of 90% of such Foreign Subsidiary’s Accounts Receivable and 60% of such
Foreign Subsidiary’s inventory and (ii) other Indebtedness of Foreign
Subsidiaries not to exceed $5,000,000 in the aggregate at any one time
outstanding;

(p) additional Indebtedness not otherwise permitted under this Section 7.2
provided that the aggregate outstanding principal amount of such Indebtedness
does not exceed $20,000,000 at any time;

(q) Indebtedness of Holdings in respect of any Restricted Payment made to it and
permitted pursuant to Section 7.6 to the extent such Restricted Payment is
recharacterized as a loan instead of a distribution;

(r) Indebtedness incurred since the Effective Date by the Borrower or any
Subsidiary Guarantor to finance any Acquisition or Subsidiary Acquisition
permitted under Section 7.8(i) in an aggregate principal amount not to exceed
the excess of (x) $50,000,000 over (y) the aggregate amount of all Indebtedness
assumed by the Borrower and the Subsidiary Guarantors (including any Acquired
Persons) in connection with all such Acquisitions and Subsidiary Acquisitions
consummated in reliance upon clause (i)(A)(x) of the proviso to such Section,
provided that, (i) if any Consolidated Senior Debt is incurred in connection
with any such Acquisition, after giving effect to such Indebtedness and the
related Acquisitions or Subsidiary Acquisitions on a pro forma basis as if such
Indebtedness had been incurred and such Acquisitions or Subsidiary Acquisitions
had occurred on the first day of the most recent period of four consecutive
quarters of the Borrower, the Consolidated Senior Debt Leverage Ratio on the
last day of such period would not have been greater than 3.75 to 1.0 and the
Borrower would have been in compliance with the covenants set forth in
Section 7.1 on such date and (ii) after giving effect to such Indebtedness and
the related Acquisitions or Subsidiary Acquisitions, no Default or Event of
Default shall have occurred and be continuing;

(s) (i) Indebtedness of the Borrower or any Subsidiary Guarantor consisting of
Guarantee Obligations in respect of any Indebtedness of the Borrower or any
Subsidiary Guarantor incurred pursuant to paragraphs (c), (h), (i), (l), (m),
(n), (p), (s) or (t) of this Section, (ii) Indebtedness of any Subsidiary (other
than a Subsidiary Guarantor) consisting of Guarantee Obligations of any
Indebtedness of the Borrower or any other Subsidiary of any of the Borrower or
any other Subsidiary and (iii) subject to Section 7.8(i), any Indebtedness of
the Borrower or Subsidiary Guarantor consisting of Guarantee Obligations in
respect of Indebtedness of any Subsidiary (other than a Subsidiary Guarantor);

 

-60-



--------------------------------------------------------------------------------

(t) Indebtedness incurred in connection with the financing of insurance premiums
in the ordinary course of business;

(u) in connection with Permitted Receivables Financings, Limited Originator
Recourse; and

(v) subject to Section 7.3(f), any renewals, extensions, refundings or
refinancings of any Indebtedness permitted under paragraphs (c), (d), (j) and
(o) of this Section, provided that the principal amount of such Indebtedness is
not increased pursuant to any such renewal, extension, refunding or refinancing;

provided, however, that no Indebtedness of Holdings, the Borrower or any of
their respective Subsidiaries (other than Indebtedness under this Agreement)
shall be designated as “Designated Senior Debt” or shall be “Senior Credit
Facilities” under and as defined in the Senior Subordinated Note Indenture
without the prior written consent of the Administrative Agent and the Required
Lenders.

7.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for material taxes, assessments or governmental charges or levies not
yet delinquent or which are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business, and
Liens imposed by law, in each case which are not overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, tenders, trade contracts (other
than for borrowed money), obligations for utilities, leases, statutory
obligations, surety and appeal bonds, performance bonds, judgment and like
bonds, replevin and similar bonds and other obligations of a like nature
incurred in the ordinary course of business;

(e) easements, rights-of-way, restrictions, minor defects or irregularities of
title and other similar encumbrances incurred in the ordinary course of business
which, in the aggregate, are not substantial in amount and which do not in any
case materially detract from the value of the Property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;

(f) (i) Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d) and (ii) Liens securing
Indebtedness permitted under Section 7.2(r), provided that no such Lien is
spread to cover any additional Property after the Effective Date and that the
amount of Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(c) to finance the acquisition, repair or improvement of
fixed or capital assets (including any interest or title of a lessor under any
Capital Lease Obligation) and real property; provided that (i) such Liens shall
be created within 180 days after the acquisition of such fixed or capital assets
or real property, as the case may be, (ii) such Liens do not at any time
encumber any Property other than the Property financed by such Indebtedness and
(iii) the amount of Indebtedness secured thereby is not increased;

 

-61-



--------------------------------------------------------------------------------

(h) Liens created pursuant to this Agreement and the Security Documents;

(i) Liens arising from judgments or decrees which do not result in an Event of
Default under Section 8(h);

(j) Liens securing Indebtedness of Foreign Subsidiaries permitted to be incurred
pursuant to Section 7.2(o), so long as any such Lien attaches only to the assets
of the respective Foreign Subsidiary that has incurred such Indebtedness;

(k) Liens on any assets of a Person which becomes a Subsidiary after the date
hereof pursuant to an Acquisition or Subsidiary Acquisition permitted under
Section 7.8(i) and Liens on fixed assets otherwise acquired pursuant to any such
Acquisition or Subsidiary Acquisition, provided that (i) such Liens existed at
the time such Person became a Subsidiary or such assets were acquired, as the
case may be, and were not created in anticipation of the acquisition, (ii) any
such Lien does not by its terms cover any property or assets after the time such
Person becomes a Subsidiary or such assets were acquired, as the case may be,
which were not covered immediately prior thereto and (iii) any such Lien does
not by its terms secure any Indebtedness other than Indebtedness existing
immediately prior to the time such Person becomes a Subsidiary or such assets
are acquired, as the case may be;

(l) all building codes and zoning ordinances and other laws, ordinances,
regulations, rules, orders or determinations of any federal, state, county,
municipal or other governmental authority now or hereafter enacted;

(m) Liens on the Property financed with the proceeds of the Indebtedness
permitted by Section 7.2(n) to secure such Indebtedness;

(n) Liens securing reimbursement of obligations in respect of (i) documentary
letters of credit, provided that such Liens cover only the documents, the goods
covered thereby and the proceeds thereof and (ii) bankers’ acceptances created
in respect of drawings under such letters of credit, provided that such Liens
cover only the specific goods financed under such letter of credit and the
proceeds thereof;

(o) Liens consisting of rights of set-off of a customary nature or bankers’
liens on amounts on deposit, whether arising by contract or operation of law,
incurred in the ordinary course of business;

(p) Liens encumbering customary initial deposits in respect of commodity trading
accounts or other brokerage accounts incurred in the ordinary course of
business;

(q) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiary Guarantors in connection with any letter of intent or purchase
agreement entered into by it in connection with an Acquisition or Subsidiary
Acquisition permitted under Section 7.8(i);

(r) Liens on assets sold pursuant to Sale/Leaseback Transactions permitted under
Section 7.11 and general intangibles related thereto;

(s) Liens not otherwise permitted by this Section 7.3 so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined, in the case of each such Lien,
as of the date such Lien is incurred) of the assets subject thereto exceeds (as
to the Borrower and all Subsidiaries) $5,000,000 at any one time;

(t) Liens on goods in favor of customs and revenue authorities which secure
payment of customs duties in connection with the importation of such goods;

 

-62-



--------------------------------------------------------------------------------

(u) Liens securing obligations (other than Indebtedness) under operating,
reciprocal easements or similar agreements entered into in the ordinary course
of business by the Borrower and its Subsidiaries which do not materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries;

(v) Liens consisting of any right of set-off granted to any financial
institution acting as a lockbox bank in connection with a Permitted Receivables
Financing;

(w) Liens on insurance policies and the proceeds thereof securing the financing
of premiums with respect thereto;

(x) Liens filed for the purpose of perfecting the ownership interests of a
purchaser of Receivables, equipment loans and related assets pursuant to any
Permitted Receivables Financing;

(y) Liens of landlords or of mortgagees of landlords arising by operation of law
or pursuant to the terms of real property leases, provided that the rental
payments secured thereby are not yet due and payable;

(z) leases and licenses of Intellectual Property in the ordinary course of
business; and

(aa) any encumbrance or restriction (including, without limitation, put and call
agreements) with respect to the Capital Stock of any joint venture or similar
arrangement pursuant to a customary joint venture or similar agreement with
respect to such joint venture or similar arrangement, provided that no such
encumbrance or restriction affects in any way the ability of the Borrower or any
of its Subsidiaries to comply with subsection 6.10(c).

7.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary (provided that, if any Subsidiary
party to such merger or consolidation is a Subsidiary Guarantor, the surviving
entity shall also be a Subsidiary Guarantor);

(b) (i) the Borrower may Dispose of any or all of its assets (including the
Capital Stock of any Subsidiary) to any Subsidiary Guarantor which, after giving
effect to such Disposition, is and remains a Material Subsidiary or, subject to
Section 7.8(i), any other Subsidiary and (ii) any Subsidiary may Dispose of any
or all of its assets (including Capital Stock of any other Subsidiary) (upon
voluntary liquidation, dissolution or otherwise) to the Borrower or any other
Subsidiary, provided that if any such Subsidiary Disposing of any or all of its
assets to a Subsidiary is a Subsidiary Guarantor, the Subsidiary to which such
assets are sold or transferred must also be a Subsidiary Guarantor;

(c) the Borrower or any Subsidiary may merge with or consolidate with any Person
in connection with any Acquisition or Subsidiary Acquisition permitted
hereunder, provided that (i) (A) if the Borrower is a party thereto, the
Borrower is the surviving entity of such merger or consolidation and (B) if a
Subsidiary Guarantor is a party thereto, the surviving entity of such merger or
consolidation is a Subsidiary Guarantor and (ii) no Default or Event of Default
shall have occurred and be continuing or would result therefrom;

(d) Dispositions permitted under Section 7.5; and

(e) the Borrower Merger and the Co-Issuer Merger may be consummated.

 

-63-



--------------------------------------------------------------------------------

7.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete, worn out or surplus property in the ordinary
course of business;

(b) the sale or lease of inventory or equipment in the ordinary course of
business;

(c) the sale or discount, in each case without recourse, of Accounts Receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof to the extent not transferred in connection
with any Permitted Receivables Financing;

(d) the sale or exchange of specific items of equipment for replacement items of
equipment in the ordinary course of business which are the functional equivalent
of the item of equipment so exchanged;

(e) Dispositions permitted by Section 7.4(a) or (b);

(f) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or of
the Borrower to Holdings or (i) in the case of a Wholly Owned Subsidiary, to the
Subsidiary which owns the remainder of such Subsidiary’s Capital Stock and
(ii) in the case of a Subsidiary that is not a Wholly Owned Subsidiary, pro rata
to the holders of the Capital Stock of such Subsidiary;

(g) the Disposition of other assets having a fair market value not to exceed
$500,000 in the aggregate for any fiscal year of the Borrower;

(h) any Disposition or Recovery Event, provided, that (i) the requirements of
Section 2.12(b) are complied with in connection therewith and (ii) the aggregate
amount of all such Dispositions in any fiscal year of the Borrower shall not
exceed $5,000,000;

(i) Dispositions of assets sold pursuant to a Sale/Leaseback Transaction
permitted under Section 7.11;

(j) Dispositions of non-core assets acquired pursuant to Acquisitions or
Subsidiary Acquisitions permitted under Section 7.8(i);

(k) Dispositions of all or any portion of the Capital Stock or assets of any
Foreign Subsidiary;

(l) Dispositions related to the closure, restructuring and consolidation of
certain facilities located in the United States acquired in connection with the
CLD Acquisition in an aggregate amount not to exceed $5,000,000;

(m) sales and transfers of Receivables, equipment loans and related assets
(including contract rights) by the Borrower and its Subsidiaries (including the
Securitization Entities) in connection with any Permitted Receivables Financing
pursuant to the applicable Securitization Documentation, provided, that (i) the
principal amount of cash and the purchase money notes received as consideration
in any such sale or transfer (when aggregated with the cash and purchase money
notes received as consideration upon all such other sales of Receivables,
equipment loans and related assets during the ninety days preceding such sale or
transfer) is at least equal to 75% of the aggregate face amount of all
Receivables so sold or transferred on such day and during the ninety preceding
days, (ii) the Borrower and its Subsidiaries may only receive such purchase
money notes to the extent such purchase money notes are issuable pursuant to
either (x) the

 

-64-



--------------------------------------------------------------------------------

Securitization Documentation for the Existing Receivables Facility in effect on
the Effective Date or (y) the Securitization Documentation for the Permitted
Receivables Financing replacing such Existing Receivables Facility so long as
the terms and conditions of purchase money notes issuable pursuant to such
replacement receivables facility are not materially more disadvantageous to the
Administrative Agent and the Lenders than the terms and conditions of the
purchase money notes issued pursuant to the Existing Receivables Facility in
effect on the Effective Date or are otherwise reasonably satisfactory to the
Administrative Agent and (iii) in the event that an “Event of Default” occurs in
respect of the Borrower under Section 8(k) of the Loan and Security Agreement,
dated as of May 5, 1998, among Alliance Laundry Receivables Warehouse LLC, the
financial institutions party thereto as lenders, and Lehman Commercial Paper
Inc., as agent for such lenders, or any successor or similar provision in any
other Securitization Documentation with respect to any Permitted Receivables
Financing, the consideration for any such sale or transfer during the
continuation of any such Event of Default shall include cash at least equal to
75% of the face amount of any Receivable sold pursuant to any such sale or
transfer unless otherwise approved by the Administrative Agent;

(n) Restricted Payments permitted under Section 7.6;

(o) leases and licenses of real or personal property (including Intellectual
Property) in the ordinary course of business;

(p) Dispositions of all or any portion of the Capital Stock or assets of any
Subsidiary (other than a Material Subsidiary);

(q) sales of equipment loans on a non-recourse basis to a third parties in an
amount equal to at least 75% of the fair market value thereof;

(r) the sale of Accounts Receivable pursuant to arrangements customary to the
industry;

(s) Dispositions of (i) Cash Equivalents and (ii) Investments (other than
Acquisitions); and

(t) the abandonment or other Disposition of patents, trademarks or other
Intellectual Property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole.

provided, however, that to the extent that any of the foregoing constitute an
Asset Sale, at least 75% of the consideration received in connection with such
Asset Sale shall consist of cash, Cash Equivalents, Capital Stock of a
Subsidiary or fixed assets used or useful in the business of the Borrower and
its Subsidiaries.

7.6 Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in similar Capital Stock of the Person making such
dividend or by increasing the liquidation preference of any such Capital Stock
or by options, warrants or other rights to purchase Capital Stock) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of Holdings, the Borrower or any Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Holdings, the Borrower or any Subsidiary (collectively, “Restricted Payments”),
except that:

(a) any Subsidiary may make Restricted Payments to the holders of its Capital
Stock ratably in accordance with their respective ownership interests;

(b) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may pay dividends or distributions to Holdings to
permit Holdings to (i) (A) purchase Holdings’ Capital Stock or options to
purchase Capital Stock from present or former officers or employees of Holdings,
the Borrower or any of their respective Subsidiaries upon the death, disability
or termination of

 

-65-



--------------------------------------------------------------------------------

employment of such officer or employee or (B) make payments on promissory notes
(“Management Notes”) issued by Holdings to any such officers or employees of
Holdings, the Borrower or any of their respective Subsidiaries to finance the
purchase of Capital Stock or options to purchase Capital Stock upon the death,
disability or termination of employment of any such officer or employee,
provided, that the aggregate amount of payments under this clause (i) subsequent
to the date hereof (net of any proceeds received by Holdings subsequent to the
date hereof in connection with resales of any Capital Stock or options to
purchase Capital Stock so purchased) shall not exceed $5,000,000 in the
aggregate subsequent to the Effective Date; provided, that Holdings shall also
be permitted to make such purchases with the Net Cash Proceeds to Holdings or
the Borrower from any “key-man” life insurance policies received after the
Effective Date, and (ii) to pay directors’ fees and expenses and indemnity
obligations;

(c) the Borrower may pay dividends or distributions to Holdings, and Holdings
may in turn pay such dividends or distributions to ALH, in amounts sufficient to
permit Holdings and/or ALH, as the case may be, to (i) pay corporate overhead
expenses incurred in the ordinary course of business not to exceed $1,500,000 in
the aggregate in any fiscal year, (ii) pay any taxes which are due and payable
by ALH, Holdings and the Borrower as part of a consolidated group, (iii) pay all
fees and expenses, if any, incurred in connection with the transactions
expressly contemplated by this Agreement and the other Loan Documents, and to
allow Holdings to perform its obligations under or in connection with the Loan
Documents to which it is a party and (iv) reasonable and necessary expenses
(including professional fees and expenses) incurred by ALH or Holdings in
connection with (A) registrations, public offerings and exchange listings of
equity or debt securities and maintenance of the same, (B) compliance with
reporting obligations under, or in connection with compliance with, federal or
state laws or under this Agreement or any of the other Loan Documents and
(C) indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor);

(d) cash distributions by the Borrower to Holdings and by Holdings to the
holders of its Capital Stock to enable Holdings or such holders, as the case may
be, to make tax payments resulting from the net income of the Borrower and its
Subsidiaries in any fiscal year shall be permitted, provided that prior to the
making of each such distribution, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth in reasonable detail the highest federal, state and local tax
rates applicable to Holdings or such holders (after giving effect to deductions
for such state and local taxes applicable thereto);

(e) dividends or distributions paid by the Borrower to Holdings in an amount
necessary to pay indemnity claims or any purchase price adjustment required to
be paid by Holdings pursuant to the Purchase Agreement (as in effect on the date
hereof), and payments of such claims or adjustments with the proceeds of such
dividends or distributions by Holdings to Sellers;

(f) repurchases of Capital Stock deemed to occur as a result of the surrender of
such Capital Stock for cancellation in connection with the exercise of stock
options shall be permitted;

(g) each of the Borrower and Holdings may make Restricted Payments on the
Effective Date with the proceeds of the Term Loans and the Senior Subordinated
Notes in order to consummate the Purchase; and

(h) on and after the first Excess Cash Flow Application Date to occur after the
Effective Date, so long as no Default or Event of Default shall have occurred
and be continuing, the Borrower may pay dividends or distributions to Holdings,
and Holdings may pay any such dividends or distributions to the holders of its
Capital Stock, in an aggregate amount not to exceed 50% of the Excess Cash Flow
for the most recently completed fiscal year of the Borrower that is Not
Otherwise Applied; provided that (x) after giving effect to any such dividends
or distributions and any Indebtedness incurred in connection therewith
(including, without limitation, the borrowing of Revolving Credit Loans), Total
Liquidity shall not be less

 

-66-



--------------------------------------------------------------------------------

than $10,000,000 and (y) after giving effect to any such dividends or
distributions on a pro forma basis as if such dividends or distributions had
occurred on the first day of the most recent period of four consecutive fiscal
quarters, (1) the Consolidated Leverage Ratio on the last day of such period
would not have been greater than 4.00 to 1.00 and (2) the Consolidated Senior
Debt Leverage Ratio on the last day of such period would not have been greater
than 2.00 to 1.00.

7.7 Limitation on Capital Expenditures. Make or commit to make any Capital
Expenditure, except (a) Capital Expenditures of the Borrower and its
Subsidiaries in the ordinary course of business in any fiscal year of the
Borrower not exceeding the amount set forth below opposite such fiscal year:

 

Fiscal Year

   Amount

2005

   $ 10,000,000

2006

   $ 10,000,000

2007

   $ 13,000,000

2008

   $ 13,000,000

2009

   $ 13,000,000

2010

   $ 13,000,000

2011

   $ 13,000,000

2012

   $ 13,000,000

; provided, that (i) up to 50% of any such amount referred to above (without
giving effect to any additional Capital Expenditures permitted during such
fiscal year pursuant to clause (ii) below), if not so expended in the fiscal
year for which it is permitted (as to such fiscal year, the “CapEx Carryforward
Amount”), may be carried over for expenditure in the next succeeding fiscal
year, (ii) Capital Expenditures made pursuant to this clause (a) during any
fiscal year shall be deemed made, first, in respect of amounts permitted for
such fiscal year as provided above and, second, in respect of amounts carried
over from the prior fiscal year pursuant to subclause (i) above, (b) Capital
Expenditures made with the proceeds of any Reinvestment Deferred Amount,
(c) Capital Expenditures in any fiscal year made with the then unused Permitted
Expenditure Amounts and (d) Capital Expenditures attributable to all or a
portion of the cost of Acquisitions and Subsidiary Acquisitions permitted under
Section 7.8.

7.8 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business, including
Accounts Receivable;

(b) investments in cash and Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b) and (e);

(d) loans and advances to employees of Holdings, the Borrower or any
Subsidiaries of the Borrower (i) in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for Holdings, the Borrower and Subsidiaries of the Borrower not
to exceed $500,000 at any one time outstanding or (ii) relating to
indemnification or reimbursement of any officers, directors or employees in
respect of liabilities relating to their serving in any such capacity or as
otherwise specified in subsection 7.10;

(e) Investments by Holdings in the Borrower and the Subsidiary Guarantors;

(f) Investments existing on the date hereof and listed on Schedule 7.8;

 

-67-



--------------------------------------------------------------------------------

(g) Investments in assets useful in the Borrower’s or its Subsidiaries’ business
(including through Acquisitions or Subsidiary Acquisitions) made by the Borrower
or any of its Subsidiaries with the proceeds of any Reinvestment Deferred
Amount;

(h) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.8(c)) by Holdings, the Borrower or any of its
Subsidiaries in the Borrower or any Person that, prior to such investment, is a
Subsidiary Guarantor;

(i) Acquisitions and other Investments by the Borrower and the Subsidiary
Guarantors (other than Alliance Laundry Corporation) (including, without
limitation, Investments by the Borrower and the Subsidiary Guarantors in
Subsidiaries that are not Subsidiary Guarantors), provided that (i) (A) the
aggregate consideration (including assumed Indebtedness, but excluding
consideration in the form of Capital Stock of Holdings) for all such
Acquisitions after the Effective Date shall not exceed the sum of
(x) $50,000,000 and (y) the then unused Permitted Expenditure Amount at such
time, (B) if any Consolidated Senior Debt is incurred in connection with any
such Acquisition (1) after giving effect to such Acquisition on a pro forma
basis as if such Acquisition has occurred on the first day of the most recent
period of four consecutive fiscal quarters, the Consolidated Senior Debt
Leverage Ratio on the last day of such period would not have been greater than
3.75 to 1.0 and (2) the Borrower shall have obtained the prior written consent
of the Administrative Agent and the Required Lenders to the extent required
pursuant to the proviso at the end of Section 7.2, (C) after giving effect to
any such Acquisition and any Indebtedness incurred in connection therewith
(including, without limitation, the borrowing of Revolving Credit Loans), Total
Liquidity shall not be less than $10,000,000, (D) after giving effect to any
such Acquisition on a pro forma basis as if such Acquisition had occurred on the
first day of the most recent period of four consecutive fiscal quarters, the
Consolidated Leverage Ratio on the last day of such period would not have been
greater than the Consolidated Leverage Ratio set forth in Section 7.1(a) with
respect to the date on which such Acquisition is consummated less 0.25 (or less
0.15, if the Consolidated Leverage Ratio set forth in Section 7.1(a) with
respect to the date on which such Acquisition is consummated is less than or
equal to 4.00 to 1.00), (E) prior to the consummation of any such Acquisition,
the Administrative Agent shall have received a certificate of a Responsible
Officer setting forth the calculations required to determine compliance with
clauses (A) through (D) above and certifying that the conditions set forth in
this Section 7.8(i) have been satisfied and (F) no Default or Event of Default
shall have then occurred and be continuing or would result therefrom and
(ii) after giving effect to any such Investment (other than an Acquisition), the
aggregate outstanding or unreturned amount (including the aggregate
consideration (including assumed Indebtedness) for all Subsidiary Acquisitions,
but excluding any consideration in the form of Capital Stock of Holdings) of all
such Investments (other than Acquisitions) (including Investments in the nature
of sales and transfers of assets for less than fair market value and Guarantee
Obligations permitted by Section 7.2(e) or 7.2(s)) made subsequent to the
Effective Date shall not exceed the sum of (A) $5,000,000, (B) an amount equal
to the excess of (x) the Designated Equity Amounts as of the date of such
Investment over (y) the then unused Permitted Expenditure Amounts based upon
such Designated Equity Amounts, and (C) any other cash received on any such
Investments, provided, further, that the conversion of any Indebtedness owed to
the Borrower or any Subsidiary by any Subsidiary that is not a Subsidiary
Guarantor into equity of such Subsidiary shall not constitute an additional
Investment in such Subsidiary by the Borrower or such Subsidiary for purposes of
clause (ii) of the limitation contained in the immediately preceding proviso;

(j) Investments received in connection with the collection of Accounts
Receivable in the ordinary course of business and Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
suppliers and customers and in good faith settlement of delinquent obligations
of, and other disputes with, customers and suppliers arising in the ordinary
course of business;

(k) Investments received in connection with any Asset Sale or other Disposition
permitted hereunder;

 

-68-



--------------------------------------------------------------------------------

(l) loans and advances (including in respect of Notes Receivable) to suppliers
and customers or users of the Borrower or any Subsidiary’s products or customers
of distributors of such products in the ordinary course of business consistent
with past practice;

(m) the CLD Acquisition;

(n) Investments by the Borrower or any of its Subsidiaries arising out of sales
and transfers of Receivables, equipment loans and related assets pursuant to
Section 7.5(m);

(o) loans and advances to members of management of Holdings in an aggregate
amount not to exceed $2,000,000 plus payment-in-kind interest at any time
outstanding in connection with the acquisition of Capital Stock of Holdings by
such members of management on the Effective Date;

(p) [Intentionally Omitted]

(q) Investments in respect of the purchase money notes described in
Section 7.5(m);

(r) Investments (i) arising out of any repurchase pursuant to Section 7.9 of
Senior Subordinated Notes or other Indebtedness permitted under Section 7.2(f)
or (ii) any repurchase of Indebtedness in connection with the refinancing
thereof to the extent permitted under Section 7.2;

(s) Investments by Subsidiaries which are not Subsidiary Guarantors in the
Borrower or any other Subsidiary;

(t) Investments arising out of the Limited Originator Recourse;

(u) Investments under Hedge Agreements permitted by Section 7.18;

(v) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business or
otherwise described in Section 7.3(c) or (d); and

(w) Investments by the Borrower or any of its Subsidiaries in a Person in
connection with a joint venture or similar arrangement in respect of which no
other co-investor or other Person has a greater legal or beneficial ownership
interest than the Borrower or such Subsidiary in an aggregate amount not to
exceed at any time an amount equal to $5,000,000; provided that (i) such amount
shall be increased to $15,000,000 during any Joint Venture Step-Up Period, so
long as no Default or Event of Default has occurred and is then continuing and
(ii) the Borrower or such Subsidiary complies with the provisions of subsection
6.10(c) hereof, if applicable, with respect to such ownership interest.

7.9 Limitation on Optional Payments and Modifications of Debt Instruments.
(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, the
Senior Subordinated Notes (or any other Indebtedness permitted under
Section 7.2(f)) (except for the exchange of the Senior Subordinated Notes for
senior subordinated notes having substantially the same terms and conditions
contemplated under the Senior Subordinated Note Indenture or for the refinancing
of the Senior Subordinated Notes in accordance with Section 7.2(f)), (b) amend,
modify or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of the Senior Subordinated Notes (or
any other Indebtedness permitted under Section 7.2(f)) (other than any such
amendment, modification, waiver or other change which (i) (A) would extend the
maturity or reduce the amount of any payment of principal thereof, reduce the
rate or extend the date for payment of interest thereon or relax any covenant or
other restriction applicable to the Borrower or any of its Subsidiaries and
(B) does not involve the payment of a consent fee or (ii) is not adverse in any
respect to the interests of the Lenders in the reasonable opinion of the
Administrative Agent), (c) designate any Indebtedness (other than the
Obligations) as “Designated Senior Indebtedness” or “Senior Credit Facilities”
for the purposes of the Senior Subordinated Note Indenture or (d) amend its
certificate of incorporation in any manner determined by the Administrative
Agent to be adverse to the Lenders.

 

-69-



--------------------------------------------------------------------------------

7.10 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than Holdings, the Borrower
or any Subsidiary Guarantor) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of Holdings, the
Borrower or such Subsidiary, as the case may be, and (c) upon fair and
reasonable terms no less favorable to Holdings, the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate or Holdings, the Borrower or
such Subsidiary. Notwithstanding the foregoing, the following transactions shall
be permitted: (i) Holdings, the Borrower and their respective Subsidiaries may
pay customary fees to, and the reasonable out-of-pocket expenses of, its sole
member or Board of Directors, as the case may be, and may provide customary
indemnities for the benefit of its sole member or Board of Directors, as the
case may be, (ii) transactions with Subsidiaries that are not Subsidiary
Guarantors, joint venture partners or purchasers or sellers of goods or
services, in each case in the ordinary course of business (including, without
limitation, pursuant to joint venture agreements) and otherwise in compliance
with the terms of the Loan Documents which are fair to the Borrower or its
Subsidiaries, in the good faith determination of the sole member of the Borrower
or the senior management thereof, or are on terms at least as favorable as might
reasonably been obtained at such time from an unaffiliated party, (iii) any
employment agreement entered into by Holdings or any of its Subsidiaries or
employee compensation payments in the ordinary course of business and consistent
with past practices of the Borrower or such Subsidiary, (iv) Restricted Payments
that are permitted by the provisions of Section 7.6, (v) payments or loans to
employees or consultants which are approved by the sole member of the Borrower
in good faith, (vi) in the case of foreign joint ventures, transfers of
equipment for sale outside of North America in exchange for value not less than
the Borrower’s cost of producing such equipment and (vii) transactions effected
pursuant to a Permitted Receivables Financing (including the servicing of
Receivables sold thereunder by the Borrower or any of its Subsidiaries).

7.11 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by Holdings, the Borrower or any Subsidiary of
real or personal property which has been or is to be sold or transferred by
Holdings, the Borrower or such Subsidiary to such Person or to any other Person
to whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of Holdings, the Borrower or such Subsidiary
(a “Sale/Leaseback Transaction”), except for Sale/Leaseback Transactions by the
Borrower and its Subsidiaries with an aggregate sales price not to exceed
$2,500,000.

7.12 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.

7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement which prohibits or limits the ability of
Holdings, the Borrower or any of their respective Subsidiaries to create, incur,
assume or suffer to exist any Lien in favor of the Secured Parties in respect of
the Obligations upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations or, in the case of any Guarantor,
its obligations under the Guarantee and Collateral Agreement, other than
(a) this Agreement and the other Loan Documents, (b) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (c) any agreement relating to a Disposition of
Property by the Borrower or any of its Subsidiaries (in which case, any
prohibition or restriction shall only be effective against the Property to be
Disposed in such Disposition), (d) any agreement with respect to Indebtedness of
a Foreign Subsidiary permitted under Section 7.2(o) (in which case, any
prohibition or restriction shall only be effective against the Property of such
Foreign Subsidiary), (e) the Senior Subordinated Note Indenture (or any
agreement governing any other Indebtedness permitted under Section 7.2(f)),
(f) any agreement which prohibits the creation of Liens to secure the Senior
Subordinated Notes (or any agreement governing any other Indebtedness permitted
under Section 7.2(f)), (g) the Securitization Documentation (in which case, any
prohibition or restriction shall only be effective against the Property of the
relevant Securitization Entities), (h) customary non-assignment provisions in
leases entered into in the ordinary course of business and (i) any agreements
relating to Liens permitted under Section 7.3(g), (k), (n), (p), (r), (v) or
(w) (in which case, any prohibition or restriction shall only be effective
against the Property subject to the relevant Lien).

 

-70-



--------------------------------------------------------------------------------

7.14 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary, (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement which
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) applicable law,
(iv) the Senior Subordinated Note Indenture (or any other agreement governing
Indebtedness permitted under Section 7.2(f), (v) customary provisions
restricting the assignment of rights under contracts, (vi) the Securitization
Documentation (in which case, any prohibition or restriction shall only be
effective against the relevant Securitization Entities), (vii) any agreement
with respect to Indebtedness of a Foreign Subsidiary permitted under
Section 7.2(o) or Indebtedness of a Subsidiary permitted under Section 7.2(i)
(in which case, any prohibition or restriction shall only be effective against
such Subsidiary), (viii) customary non-assignment provisions in leases entered
into in the ordinary course of business and consistent with past practices,
(ix) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature described in clause (c) above on
the property so acquired, (x) any agreement for the sale of a Subsidiary that
restricts distributions by that Subsidiary pending its sale, (xi) provisions
with respect to the disposition or distribution of assets or property in joint
venture agreements and other similar agreements entered into in the ordinary
course of business, (xii) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into the ordinary course of
business and (xiii) restrictions on rights to dispose of assets subject to Liens
permitted under Section 7.3(g), (k), (n), (p), (r), (v)or (w).

7.15 Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement, including, without
limitation, businesses and activities related to the cleansing of textiles
and/or garments and, in each case, activities directly related thereto or
ancillary, complementary or reasonably related thereto.

7.16 Limitation on Amendments to Purchase Documents. Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the Purchase Agreement or any other document delivered in connection therewith
except to the extent that any such amendment, supplement or modification could
not reasonably be expected to have a Material Adverse Effect.

7.17 Limitation on Activities of Holdings and Alliance Laundry Corporation. In
the case of Holdings and Alliance Laundry Corporation, notwithstanding anything
to the contrary in this Agreement or any other Loan Document, (a) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than (i) in the case of Holdings,
those incidental to its ownership of the Capital Stock of its Subsidiaries and
those incidental to Investments by or in Holdings permitted hereunder,
(ii) those incidental to the issuance of and performance under the Senior
Subordinated Notes (or any other Indebtedness permitted under Section 7.2(f)),
(iii) activities incidental to the maintenance of its existence and compliance
with applicable laws and legal, tax and accounting matters related thereto and
activities relating to its employees, (iv) activities relating to the
performance of obligations under the Loan Documents to which it is a party and
(v) the receipt and payment of Restricted Payments permitted under Section 7.6,
(b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) nonconsensual obligations
imposed by operation of law, (ii) pursuant to the Loan Documents to which it is
a party, (iii) obligations with respect to its Capital Stock, (iv) in the case
of Holdings, in respect of the Senior Subordinated Notes (or any other
Indebtedness permitted under Section 7.2(f)), the Management Notes,
(v) obligations to its employees, officers and directors not prohibited
hereunder, (vi) obligations under the Purchase Documents (as in effect on the
Effective Date, together with any amendment permitted by Section 7.16), and
(vii) in the case of Alliance Laundry Corporation, in respect of the Senior
Subordinated Notes (or any other Indebtedness permitted under Section 7.2(f)),
or (c) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with dividends paid by
the Borrower in accordance

 

-71-



--------------------------------------------------------------------------------

with Section 7.6 pending application in the manner contemplated by said Section)
and Cash Equivalents) other than, in the case of Holdings only, the ownership of
shares of Capital Stock of the Borrower or in respect of notes issued to
Holdings by management in respect of the purchase of its Capital Stock.

7.18 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates, commodity
prices or foreign exchange rates.

SECTION 8.

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or which is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) (i) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only) or Section 7 of this Agreement or (ii) an “Event
of Default” under and as defined in any Mortgage shall have occurred and be
continuing; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (x) the date
upon which the Borrower knows or should reasonably be expected to know the
existence of such default or (y) the date upon which the Borrower receives
notice of such default from the Administrative Agent or any Lender; or

(e) Holdings, the Borrower or any of their respective Subsidiaries (other than a
Securitization Entity) shall (i) default in making any payment of any principal
of any Indebtedness (including, without limitation, any Guarantee Obligation,
but excluding the Loans) on the scheduled or original due date with respect
thereto beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness has created; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) by virtue of a change of control (or similar event) or the
failure to comply with any of its obligations under any other agreement,
instrument or document relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, default in the
observance or performance of any such agreement, instrument or document, the
effect of which is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $5,000,000; or

 

-72-



--------------------------------------------------------------------------------

(f) (i) Holdings, the Borrower or any of their respective Material Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings, the Borrower or any of their respective Material
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against Holdings, the Borrower or any of their
respective Material Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged, unstayed or unbonded for a period of 60 days; or
(iii) there shall be commenced against Holdings, the Borrower or any of their
respective Material Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) Holdings, the Borrower or any of their respective Material Subsidiaries
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) Holdings, the Borrower or any of their respective Material
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Borrower or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against Holdings, the
Borrower or any of their respective Subsidiaries involving in the aggregate a
liability (to the extent not paid or covered by insurance) of $2,500,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

(i) Any of the Security Documents shall cease, for any reason, to be in full
force and effect in all material respects (other than in accordance with its
terms), or any Loan Party or any Affiliate of any Loan Party shall so assert, or
any Lien created by any of the Security Documents shall cease to be enforceable
and of the same effect and priority purported to be created thereby as to
Collateral having an aggregate value in excess of $1,000,000; or

(j) The guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect other than
in accordance with its terms or any Loan Party shall so assert; or

 

-73-



--------------------------------------------------------------------------------

(k) (i) Prior to the effectiveness of an initial registered public offering of
common stock by ALH, (A) the Permitted Investors shall cease to have the power
to vote or direct the voting of securities having at least 51% of the voting
power for the election of directors of ALH (determined on a fully diluted
basis), or (B) the board of directors of ALH shall cease to consist of a
majority of directors appointed by the Permitted Investors;

(ii) after the effectiveness of an initial registered public offering of common
stock by ALH, (A) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), excluding the Permitted Investors, shall (x) become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of a greater percentage of the outstanding common
stock of ALH than the percentage of such common stock then owned by the
Permitted Investors or (y) have the power to vote or direct the voting of a
greater percentage of the securities having the voting power for the election of
directors of ALH (determined on a fully diluted basis) than the percentage of
such securities then owned by the Permitted Investors;

(iii) (A) ALH shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the outstanding Capital Stock of Holdings free
and clear of all Liens (except Liens created by the Guarantee and Collateral
Agreement) or (B) Holdings shall cease to own and control, of record and
beneficially, directly or indirectly, 100% of the outstanding Capital Stock of
the Borrower free and clear of all Liens (except Liens created by the Guarantee
and Collateral Agreement); or

(iv) a Specified Change of Control shall occur; or

(l) The Senior Subordinated Notes or the guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the case
may be, as provided in the Senior Subordinated Note Indenture, or any Loan
Party, any Affiliate of any Loan Party, the trustee in respect of the Senior
Subordinated Notes or the holders of at least 25% in aggregate principal amount
of the Senior Subordinated Notes shall so assert; or

(m) the Borrower Merger shall not be consummated on the Effective Date;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Majority Revolving Credit Facility Lenders,
the Administrative Agent may, or upon the request of the Majority Revolving
Credit Facility Lenders, the Administrative Agent shall, by notice to the
Borrower declare the Revolving Credit Commitments to be terminated forthwith,
whereupon the Revolving Credit Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this Section,
the Borrower shall at such time deposit in a cash collateral account opened by
the Administrative Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall

 

-74-



--------------------------------------------------------------------------------

have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).

SECTION 9.

THE AGENTS

9.1 Appointment. (a) Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein or in any other Loan Document, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the foregoing, it is expressly understood
and agreed that the Administrative Agent shall not be responsible in determining
whether the conditions set forth in Section 5 have been satisfied. The
provisions of this Section 9 are solely for the benefit of the Administrative
Agent and the Lenders and neither the Borrower nor the other Loan Parties shall
have rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Qualified Counterparty) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any agents or attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.2 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Section 9 (including Section 9.7) and
Section 10, as though such agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall
(i) be liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct); (ii) be
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party hereto or thereto to perform its
obligations hereunder or thereunder; (iii) have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the

 

-75-



--------------------------------------------------------------------------------

other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; or (iv) have any duty to disclose, except as expressly set forth
herein and in the other Loan Documents, and shall not be liable for the failure
to disclose, any information relating to the Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Section 5 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation,
orally or by telephone, reasonably believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to Holdings or the other Loan Parties), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Lenders required to so act as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with the
consent or request of the Lenders required to so act, and such consent or
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender, Holdings or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and

 

-76-



--------------------------------------------------------------------------------

based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall have no any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), for,
and to save the Administrative Agent harmless from and against, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

9.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
was not the Administrative Agent. With respect to its Loans made or renewed by
it and with respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ prior written notice to the Lenders, the
Issuing Lenders and the Swing Line Lender and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nonetheless become effective and the Required Lenders
shall perform

 

-77-



--------------------------------------------------------------------------------

the duties of the Administrative Agent until such time as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and Sections 2.21 and 10.5 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement and the other Loan Documents.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender (other than with
respect to Letters of Credit issued by such Issuing Lender prior to such date of
resignation (but the resigning Issuing Lender shall not be obligated to extend,
renew or reinstate any Letter of Credit pursuant to Section 3.8 after such date
of resignation)) and Swing Line Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender and Swing Line Lender and (ii) other than with
respect to Letters of Credit issued by such Issuing Lender prior to such date of
resignation, the retiring Issuing Lender and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents.

9.10 Authorization to Release Liens and Guarantees. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to effect any release of
Liens or guarantee obligations contemplated by Section 10.15. Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its guarantee obligations pursuant to Section 10.15. The Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its guarantee obligations, in each case
in accordance with the terms of the Loan Documents and Section 10.15.

9.11 The Arranger; the Syndication Agent; the Co-Documentation Agents. None of
the Arranger, the Syndication Agent or either Co-Documentation Agent, in its
respective capacities as such, shall have any duties or responsibilities, and
shall incur no liability, under this Agreement and the other Loan Documents.

9.12 The Administrative Agent and the Secured Parties. Notwithstanding that the
Administrative Agent is named in one or more of the Security Documents as agent
for Qualified Counterparties as well as for the Lenders, each Lender agrees, on
behalf of itself and any affiliate thereof that may at any time be a Qualified
Counterparty under any Specified Hedge Agreement, that the Administrative Agent
(i) shall have no duty or obligation whatsoever to any Qualified Counterparty
under any Specified Hedge Agreement, and (ii) shall have no duty or obligation
to any Qualified Counterparty under any Security Documents other than the
obligation to deliver to such Qualified Counterparty its ratable share (as
determined by the Administrative Agent) of any proceeds received by the
Administrative Agent under the Security Documents upon the exercise by the
Administrative Agent of its remedies thereunder. Without limiting the generality
of the foregoing, each Lender agrees, on behalf of itself and any affiliate
thereof that may at any time be a Qualified Counterparty under any Specified
Hedge Agreement, that (i) the Administrative Agent shall incur no liability to
any Qualified Counterparty as a result of any release by the Administrative
Agent of any Collateral or Guarantors under any Security Document or any other
action or inaction by the Administrative Agent under any Security Document and
(ii) the Administrative Agent shall be entitled to the same exculpations and
protections, in respect of the Qualified Counterparties, as it is entitled to
with respect to the Lenders pursuant to the other provisions of this Section 9
(other than Section 9.7), mutatis mutandis.

9.13 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other

 

-78-



--------------------------------------------------------------------------------

documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lender and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lender and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lender and
the Administrative Agent under Sections 2.9, 2.21, 3.3, 3.5 and 10.5) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.9,
2.21 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender or in any such proceeding.

9.14 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 10.

MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or (with the written
consent of the Required Lenders) the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding, subtracting or otherwise modifying any
provisions to this Agreement or the other Loan Documents or changing in any
manner the rights or obligations of the Lenders or of the Loan Parties hereunder
or thereunder or (b) waive, on such terms and conditions as the Required
Lenders, or the Administrative Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) reduce or forgive the principal amount or extend the final scheduled
date of maturity of any Loan or Reimbursement Obligation, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder or extend the scheduled date of
any payment thereof, or increase the stated amount or extend the expiration date
of any Commitment of any Lender, in each case without the consent of each Lender
directly affected thereby; (ii) amend, modify or waive any provision of this
Section or reduce any percentage specified in the definition of Required Lenders
or Required Prepayment Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement, in each case without the consent
of all Lenders, except as otherwise provided in this

 

-79-



--------------------------------------------------------------------------------

Agreement or any other Loan Document; (iii) amend, modify or waive any condition
precedent to any extension of credit under the Revolving Credit Facility set
forth in Section 5.2 (including, without limitation, in connection with any
waiver of an existing Default or Event of Default) without the consent of the
Majority Revolving Credit Facility Lenders; (iv) reduce the percentage specified
in the definition of Majority Facility Lenders with respect to any Facility
without the written consent of all Lenders under such Facility; (v) amend,
modify or waive any provision of Section 9 or any other provision of any Loan
Document directly affecting the rights, obligations or duties of the
Administrative Agent without the consent of the Administrative Agent;
(vi) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swing Line Lender; (vii) amend, modify or waive any
provision of Section 2.18 without the consent of each Lender directly affected
thereby or amend, modify or waive any provision of Section 2.12(a), (b) or
(c) without the consent of the Required Prepayment Lenders; (viii) amend, modify
or waive any provision of Section 3 without the consent of the Issuing Lenders
and the Administrative Agent; or (ix) amend, modify or waive Section 9.11
without the consent of the Arranger. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. Any such waiver, amendment, supplement
or modification shall be effected by a written instrument signed by the parties
required to sign pursuant to the foregoing provisions of this Section; provided,
that delivery of an executed signature page of any such instrument by facsimile
transmission shall be effective as delivery of a manually executed counterpart
thereof.

For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to each relevant Loan
Document (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof (collectively, the
“Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Prepayment Lenders and Majority
Revolving Facility Lenders.

10.2 Notices. Except as otherwise provided herein, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed (a) in the case of Holdings,
the Borrower and the Administrative Agent, as follows and (b) in the case of the
Lenders, as set forth on Schedule 1 to the Lender Addendum to which such Lender
is a party or, in the case of a Lender which becomes a party to this Agreement
pursuant to an Assignment and Acceptance, in such Assignment and Acceptance or
(c) in the case of any party, to such other address as such party may hereafter
notify to the other parties hereto:

 

Holdings:   

Alliance Laundry Holdings LLC

c/o Ontario Teachers’ Pension Plan Board

5650 Yonge Street

Toronto, ON M2M 4H5

Canada

Attention: Shael Dolman

 

-80-



--------------------------------------------------------------------------------

with a copy to:   

Alliance Laundry Holdings LLC

P.O. Box 990

Shepard Street

Ripon, WI 54971-0990

Attention: Bruce Rounds, Chief Financial Officer

Telecopy: (920) 748-1629

   and   

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Paul D. Brusiloff

Telecopy: (212) 521-7015

The Borrower:   

Alliance Laundry Systems LLC

P.O. Box 990

Shepard Street

Ripon, WI 54971-0990

Attention: Bruce Rounds, Chief Financial Officer

Telecopy: (920) 748-1629

with copies to:   

Ontario Teachers’ Pension Plan Board

5650 Yonge Street

Toronto, ON M2M 4H5

Canada

Attention: Lee Siena and Shael J. Dolman

Telecopy: (416) 730-5082

   and:   

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Paul D. Brusiloff

Telecopy: (212) 521-7015

The Administrative Agent: (with respect to notices under Sections 2 and 3)   

Bank of America, N.A. Credit Services

One Independence Center

100 North Tryon Street

Mail Code: NC1-001-04-39

Charlotte, North Carolina 28255

Attention: Eric A. Smith

Telecopy: (704) 409-0273

Telephone: (980) 386-5115

The Administrative Agent:

(with respect to all other notices)

  

Bank of America, N.A.

1455 Market Street, 5th Floor

CA5-701-05-19

San Francisco, California 94103

Attention: Charles Graber

Telecopy: (415) 503-5006

Telephone: (415) 436-3495

 

-81-



--------------------------------------------------------------------------------

   and:   

Bank of America, N.A.

100 North Tryon Street

Bank of America Corporate Center, 17th Floor

NC1-007-17-15

Charlotte, North Carolina 28255

Attention: Robert A. Klawinski

Telecopy: (704) 409-0185

Telephone: (704) 387-0467

with a copy to:   

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: Noah Newitz

Telecopy: (212) 378-2548

provided that any notice, request or demand to or upon either Agent or any
Lender shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or 3 unless otherwise agreed by the Administrative Agent
and the applicable Lender or Issuing Lender, as the case may be. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of either Agent or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the Arranger for all their reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation,
syndication and execution of, and any amendment, supplement or modification to,
this Agreement and

 

-82-



--------------------------------------------------------------------------------

the other Loan Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby (whether or not any such transactions are
consummated), including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent and the charges of
Intralinks, (b) to pay or reimburse each Lender and Issuing Lender and the Swing
Line Lender and the Administrative Agent for all its reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents (including rights under
this Section 10.5 and any such other documents and in connection with the Loans
made or Letters of Credit issued under this Agreement, including all such
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, including, without limitation, the
reasonable fees and disbursements of counsel (including the allocated fees and
expenses of in-house counsel) to each Lender, Issuing Lender, of the Swing Line
Lender and of counsel to the Administrative Agent, (c) to pay, indemnify, and
hold each Lender, the Arranger and the Administrative Agent harmless from, any
and all recording and filing fees which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Issuing Lender, the Swing Line
Lender, the Arranger and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents, trustees, advisors and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement and performance of this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Loans or
the Letters of Credit (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented with such
demand do not strictly comply with the terms of such Letter of Credit) or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of Holdings, the Borrower any of their respective
Subsidiaries or any of the Properties or any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by unauthorized
persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws that any of them might have by
statute or otherwise against any Indemnitee. The agreements in this Section
shall survive repayment of the Loans and all other amounts payable hereunder.
This Section 10.5 shall not apply to Taxes, which shall be governed by
Section 2.20.

10.6 Successors and Assigns; Participations and Assignments.

(a) This Agreement shall be binding upon and inure to the benefit of Holdings,
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.

(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents. In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged,

 

-83-



--------------------------------------------------------------------------------

such Lender shall remain solely responsible for the performance thereof, such
Lender shall remain the holder of any such Loan or other interest for all
purposes under this Agreement and the other Loan Documents, and the Borrower and
the Administrative Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or the stated rate of interest on, the Loans or
any fees payable hereunder, or postpone the date of the final maturity of the
Loans or Reimbursement Obligations, in each case to the extent subject to such
participation. The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid after any applicable grace periods, or
shall have been declared or shall have become due and payable upon the
occurrence and during the continuation of an Event of Default, each Participant
shall, to the maximum extent permitted by applicable law, be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in
Section 10.7(a) as fully as if it were a Lender hereunder. The Borrower also
agrees that each Participant shall be entitled to the benefits of Sections 2.19,
2.20 and 2.21 with respect to its participation in the Commitments and the Loans
and Letters of Credit outstanding from time to time as if it was a Lender;
provided that, in the case of Section 2.20, such Participant shall have complied
with the requirements of said Section and provided, further, that no Participant
shall be entitled to receive any greater amount pursuant to any such Section
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred.

(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate or Approved Fund thereof or, with the
consent of the Borrower (if no Event of Default has occurred and is continuing)
and the Administrative Agent (which, in each case, shall not be unreasonably
withheld or delayed) (provided that no such consent need be obtained by any Bank
of America Entity), to an additional bank, financial institution or other entity
(an “Assignee”) all or any part of its rights and obligations under this
Agreement pursuant to an Assignment and Acceptance, substantially in the form of
Exhibit E (an “Assignment and Acceptance”), executed by such Assignee and such
Assignor (and, where the consent of the Borrower or the Administrative Agent is
required pursuant to the foregoing provisions, by the Borrower and such other
Persons) and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that no such assignment to an Assignee
(other than any Lender or any affiliate or Approved Fund thereof) shall be in an
aggregate principal amount of less than $1,000,000 (other than in the case of an
assignment of all of a Lender’s interests under this Agreement), unless
otherwise agreed by the Borrower and the Administrative Agent; provided that
related Approved Funds shall be treated as one Assignee for purposes of
determining compliance with such minimum assignment amount. Any such assignment
need not be ratable as among the Facilities. Upon such execution, delivery,
acceptance and recording, from and after the effective date determined pursuant
to such Assignment and Acceptance, (x) the Assignee thereunder shall be a party
hereto and, to the extent provided in such Assignment and Acceptance, have (in
addition to the rights and obligations theretofore held by it) the rights and
obligations of a Lender hereunder with a Commitment and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto), except as to Section 2.19, 2.20 and 10.5 in respect of the period
prior to such effective date).

(d) The Administrative Agent shall maintain at its address referred to in
Section 10.2 a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Loans and any Notes evidencing such Loans recorded therein for
all purposes of this Agreement. Any assignment of any Loan, whether or not
evidenced by a Note, shall be effective only upon appropriate entries with
respect

 

-84-



--------------------------------------------------------------------------------

thereto being made in the Register (and each Note shall expressly so provide).
Any assignment or transfer of all or part of a Loan evidenced by a Note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Assignment and Acceptance; thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the Assignor and the designated Assignee,
and the old Notes shall be returned by the Administrative Agent to the Borrower
marked “cancelled.” The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,000 (treating
multiple, simultaneous assignments by or to two or more related Approved Funds
as a single assignment) (except that no such registration and processing fee
shall be payable (y) in connection with an assignment by Bank of America, N.A.
or (z) in the case of an Assignee which is already a Lender or is an affiliate
or Approved Fund of a Lender or a Person under common management with a Lender),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note and/or
applicable Term Notes, as the case may be, of the assigning Lender) a new
Revolving Credit Note and/or applicable Term Notes, as the case may be, to the
order of such Assignee in an amount equal to the Revolving Credit Commitment
and/or applicable Term Loans, as the case may be, assumed or acquired by it
pursuant to such Assignment and Acceptance and, if the Assignor has retained a
Revolving Credit Commitment and/or Term Loans, as the case may be, upon request,
a new Revolving Credit Note and/or Term Notes, as the case may be, to the order
of the Assignor in an amount equal to the Revolving Credit Commitment and/or
applicable Term Loans, as the case may be, retained by it hereunder. Such new
Note or Notes shall be dated the Effective Date and shall otherwise be in the
form of the Note or Notes replaced thereby.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law. In the case of any Lender that is a fund that
invests in bank loans, such Lender may, without the consent of Borrower or the
Administrative Agent, collaterally assign or pledge all or any portion of its
rights under this Agreement, including the Loans and Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities;
provided that any foreclosure or similar action by any such holder, trustee or
other representative shall be subject to the provisions of this Section 10.6 and
shall be void and of no force or effect unless effected in compliance with such
provisions.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States

 

-85-



--------------------------------------------------------------------------------

or any state thereof. In addition, notwithstanding anything to the contrary in
this Section 10.6(g), any SPC may (A) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender, or with the prior written consent of the Borrower
and the Administrative Agent (which consent shall not be unreasonably withheld)
to any financial institutions providing liquidity and/or credit support to or
for the account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. This paragraph
(g) may not be amended without the written consent of any SPC with Loans
outstanding at the time of such proposed amendment.

(h) Removal of Agent that is a Defaulting Revolving Credit Lender. If at any
time any Lender serving as the Administrative Agent becomes a Defaulting
Revolving Credit Lender, or an Affiliate of a Defaulting Revolving Credit Lender
is serving as the Administrative Agent, then the Required Lenders may, but shall
not be required to, direct the Administrative Agent to resign as Administrative
Agent (including, without limitation, any functions and duties as Collateral
Agent, Issuing Lender and/or Swingline Lender, as the case may be), and upon the
direction of the Required Lenders (but subject to the consent of the Borrower
unless an Event of Default under Section 8(f) with respect to the Borrower shall
have occurred and be continuing) such Agent shall be required to so resign, in
accordance with the terms of Section 9.9.

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Facility,
if any Lender (a “Benefitted Lender”) shall at any time receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefitted
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) after any applicable grace period, to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or of a
Lender Addendum by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

-86-



--------------------------------------------------------------------------------

10.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents (and the other
agreements referred to in Section 2.9) represent the agreement of Holdings, the
Borrower, the Subsidiaries, the Administrative Agent, the Arranger and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Arranger or any Lender relative to subject matter hereof not expressly set forth
or referred to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be, at its address set forth in Section 10.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13 Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Lender, the Administrative Agent or the Arranger has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and the Lenders, on one hand, and
Holdings and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

-87-



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

10.14 Confidentiality. Each of the Administrative Agent and the Lenders agrees
to keep confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
either Agent, any other Lender, any affiliate of either Agent or any Lender, and
the respective partners, directors, officers, employees, agents, trustees,
advisors and representatives of the parties hereof (so long as such Persons to
whom such disclosure is made agree to be bound by the provisions of this
Section 10.14), (b) to any Participant or Assignee (each, a “Transferee”) or
prospective Transferee which agrees in writing to comply with the provisions of
this Section, (c) any of its employees, directors, agents, attorneys,
accountants and other professional advisors, (d) upon the request or demand of
any Governmental Authority having jurisdiction over it (in which case (except
when the relevant Governmental Authority is conducting a regular examination)
the relevant Agent or Lender shall give the Borrower prior notice thereof to the
extent practicable), (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law (in which case the relevant Agent or Lender shall give the
Borrower prior notice thereof to the extent practicable), (f) if requested or
required to do so in connection with any litigation or similar proceeding (in
which case the relevant Agent or Lender shall give the Borrower prior notice
thereof to the extent practicable), (g) which has been publicly disclosed other
than in breach of this Section 10.14 by the Administrative Agent or Lender,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document, (j) to any direct, indirect
or prospective contractual counterparty in swap agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.14), (k) to any other party hereto, (l) with the
consent of the Borrower or (m) which becomes available to the Administrative
Agent, any Lender or any of their respective affiliates on a nonconfidential
basis from a source other than the Borrower.

10.15 Release of Collateral and Guarantee Obligations.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Disposition
of Property permitted by the Loan Documents, the Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release its security interest in any Collateral being
Disposed of in such Disposition, and to release any guarantee obligations under
any Loan Document of any Person being Disposed of in such Disposition, to the
extent necessary to permit consummation of such Disposition in accordance with
the Loan Documents.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Specified Hedge
Agreement) take such actions as shall be required to evidence the release of its
security interest in all Collateral, and of its release of all guarantee
obligations under any Loan Document, whether or not on the date of such release
there may be outstanding Obligations in respect of Specified Hedge Agreements.
Any such release of guarantee obligations shall be deemed subject to the
provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

-88-



--------------------------------------------------------------------------------

10.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT,
THE ARRANGER AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17 Delivery of Lender Addenda. Each initial Lender (other than any Lender
whose name appears on the signature pages to this Agreement) shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender.

10.18 The Platform. The Borrower hereby acknowledges that the Administrative
Agent and/or the Arranger will make available to the Lenders and each Issuing
Lender materials and/or information provided by or on behalf of the Borrower
pursuant to Section 6.2 (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”).

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Holdings, the Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

10.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.20 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.

 

-89-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

ALLIANCE LAUNDRY HOLDINGS LLC By:  

/s/    Bruce P. Rounds

Name:   Bruce P. Rounds Title:   Vice President Chief Financial Officer ALLIANCE
LAUNDRY SYSTEMS LLC By:  

/s/    Bruce P. Rounds

Name:   Bruce P. Rounds Title:   Vice President Chief Financial Officer

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Lender

By:  

/s/    Robert Klawinski

Name:   Robert Klawinski Title:   Senior Vice President

Credit Agreement



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING CREDIT LOANS AND SWING LINE LOANS

 

     Applicable Margin  

Consolidated Leverage Ratio

   Eurodollar Loans1     Base Rate Loans  

> 5.0 to 1.0

   2.75 %   1.75 %

< 5.0 to 1.0 but > 4.0 to 1.0

   2.50 %   1.50 %

< 4.0 to 1.0

   2.25 %   1.25 %

PRICING GRID FOR TERM LOANS

 

     Applicable Margin  

Consolidated Leverage Ratio

   Eurodollar Loans     Base Rate Loans  

> 5.0 to 1.0

   2.50 %   1.50 %

< 5.0 to 1.0

   2.25 %   1.25 %

Changes in the Applicable Margin with respect to Loans resulting from changes in
the Consolidated Leverage Ratio shall become effective on the date (the
“Adjustment Date”) on which financial statements are delivered to the Lenders
pursuant to Section 6.1 (but in any event not later than the date such financial
statements are due pursuant to Section 6.1) and shall remain in effect until the
next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
above, then, until such financial statements are delivered, the Consolidated
Leverage Ratio as at the end of the fiscal period that would have been covered
thereby shall for the purposes of this definition be deemed to be greater than
5.0 to 1.0. Each determination of the Consolidated Leverage Ratio pursuant to
this definition shall be made with respect to the period of four consecutive
fiscal quarters of the Borrower ending at the end of the period covered by the
relevant financial statements.

For any day on or after the date that is ten days after the delivery of
financial statements for the fiscal quarter ended June 30, 2007 pursuant to
Section 6.1(b), the Applicable Margin shall be further adjusted by increasing
the Applicable Margin by the amount set forth below based upon the corporate
credit rating of Alliance Laundry by S&P and Moody’s on such calculation date:

 

Ratings (S&P/Moody’s)

   Amount  

B/B2 or higher

   0.00 %

B-/B3

   0.25 %

CCC+/Caa1 or lower

   0.75 %

For purposes of the foregoing, in the event the ratings established by S&P and
Moody’s fall in different categories, the Applicable Margin shall be based on
the lower of the two ratings. If the rating system of S&P or Moody’s shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, or if either such rating agency shall not
have in effect a corporate credit rating for Alliance Laundry, the Borrower and
the Lenders shall negotiate in good faith to amend this provision to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable
Margin shall be determined by reference to the rating of the other rating agency
or, if there shall be no such rating, the ratings of S&P and Moody’s most
recently in effect.

 

 

1

Swing Line Loans not available as Eurodollar Loans.